Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 1 of 86




                        EXHIBIT F
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 2 of 86




    IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Patent of:    Zou et al.
U.S. Patent No.:    9,084,199          Attorney Docket No.: 35548-0127IP1
Issue Date:         July 14, 2015
Appl. Serial No.:   10/954,755
Filing Date:        September 30, 2004
Title:              UTILIZATION OF OVERHEAD CHANNEL QUALITY MET-
                    RICS IN A CELLULAR NETWORK

Mail Stop Patent Board
Patent Trial and Appeal Board
U.S. Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450



PETITION FOR INTER PARTES REVIEW OF U.S. PATENT NO. 9,084,199
         PURSUANT TO 35 U.S.C. §§ 311–319, 37 C.F.R. § 42
        Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 3 of 86

                                                                            IPR of U.S. Patent No. 9,084,199
                                                                         Attorney Docket No. 35548-0127IP1



                                       TABLE OF CONTENTS

I.      MANDATORY NOTICES UNDER 37 C.F.R § 42.8(a)(1)...........................1
        A.      Real Parties-In-Interest Under 37 C.F.R. § 42.8(b)(1)..........................1
        B.      Related Matters Under 37 C.F.R. § 42.8(b)(2) .....................................1
        C.      Lead And Back-Up Counsel Under 37 C.F.R. § 42.8(b)(3) .................2
        D.      Service Information ...............................................................................3
II.     PAYMENT OF FEES – 37 C.F.R. § 42.103 ...................................................3
III.    REQUIREMENTS FOR IPR UNDER 37 C.F.R. § 42.104 ............................3
        A.      Grounds For Standing Under 37 C.F.R. § 42.104(a) ............................3
        B.      Challenge Under 37 C.F.R. § 42.104(b) and Relief Requested ............4
IV.     SUMMARY OF THE ’199 PATENT .............................................................5
        A.      Brief Description ...................................................................................5
        B.      Summary of the Prosecution History of the ’199 Patent ......................5
V.      Level of Ordinary Skill ....................................................................................6
VI.     Claim Construction Under 37 C.F.R. §§ 42.104(b)(3) ....................................7
VII.    [GROUND 1A] – Obviousness Based On Rudolf In View Of Chen (Claims
        1, 3, 5, 7-8, 15, 17-18) .....................................................................................7
VIII.   [GROUND 1B] – Obviousness Based On Rudolf In View Of Chen And
        Zhou (Claims 2, 6, 16) ...................................................................................34
IX.     [GROUND 1C] – Obviousness Based On Rudolf In View Of Chen And
        Puig-Oses (Claims 4, 12) ...............................................................................38
X.      [GROUND 2A] – Obviousness Based On Chen In View Of Rudolf (Claims
        1, 3, 5, 7-8, 15, 17-18) ...................................................................................41
XI.     [GROUND 2B] – Obviousness Based On Chen In View Of Rudolf And
        Zhou (Claims 2, 6, 16) ...................................................................................59
XII.    [GROUND 2C] – Obviousness Based On Chen In View Of Rudolf And
        Puig-Oses (Claims 4, 12) ...............................................................................61
XIII.   DISCRETIONARY CONSIDERATIONS ...................................................62
        A.      The Petition’s New Prior Art and Errors Made During Prosecution
                Warrant Institution—35 U.S.C. § 325(d) ............................................62
             1.    Part 1 (Becton Factors [a], [b], [d]) Grounds 1(A)-2(C) Present
                   New References and Arguments ...................................................63
             2.    Part 2: (Becton Factors [c], [e]) Examination Errors Material to
                   Patentability ...................................................................................64
        B.      Fintiv Factors Weigh in Favor of Institution—35 U.S.C. § 314(a) ....66
XV.     CONCLUSION..............................................................................................76



                                                          i
     Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 4 of 86

                                                     IPR of U.S. Patent No. 9,084,199
                                                  Attorney Docket No. 35548-0127IP1



                                EXHIBITS

EX1001          U.S. Pat. No. 9,084,199 to Zou et al. (“the ’199 patent”)

EX1002          File History of the ’199 Patent

EX1003          Declaration of Dr. Jonathan Wells, Ph.D.

EX1004          U.S. Patent App. Publication No. 2002/0165004 (“Chen”)

EX1005          U.S. Patent App. Publication No. 2004/0110473 (“Rudolf”)

EX1006          U.S. Patent App. Publication No. 2003/0156556 (“Puig-Oses”)

EX1007          Medium Access Control (MAC) Standard for cdma2000 Spread
                Spectrum Systems, Release D (3GPP2), v1.0 (Feb. 13, 2004)
                (“CDMA2000_Spec”)

EX1008          WSOU Investments, LLC v. Huawei Techs. Co., Ltd., Case No.
                6:20-cv-00541, Original Complaint For Patent Infringement
                (W.D. Tex. June 17, 2020)

EX1009          U.S. Patent App. Publication No. 2005/0113106 (“Duan”)

EX1010          PCT Publication No. WO 2004/114549 A1 (“Zhou”)

EX1011-1099     Reserved

EX1100          Complaints filed in WSOU Investments LLC v. Huawei Tech-
                nologies Co., Ltd., et al., Case Nos. 6:20-cv-00533-00544
                (W.D. Tx.)

EX1101          Joint Motion to Enter Scheduling Order (Document 30), WSOU
                Investments LLC v. Huawei Technologies Co., Ltd., et al., Case
                Nos. 6:20-cv-00533-00544 (W.D. Tx.)



                                      ii
    Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 5 of 86

                                                 IPR of U.S. Patent No. 9,084,199
                                              Attorney Docket No. 35548-0127IP1



EX1102         Huawei’s Stipulation served in WSOU Investments LLC v.
               Huawei Technologies Co., Ltd., et al., Case Nos. 6:20-cv-
               00533-00544 (W.D. Tx.)

EX1103         Order Setting Markman Hearing (Document 29), WSOU Invest-
               ments LLC v. Huawei Technologies Co., Ltd., et al., Case Nos.
               6:20-cv-00536 (W.D. Tx.)

EX1104         Sample Order Governing Proceedings—Patent Cases (W.D.
               Tx.)

EX1105         November 2, 2020 Email from the Court re WSOU Investments
               LLC v. Huawei Technologies Co., Ltd., et al., Case Nos. 6:20-
               cv-00533-00544 (W.D. Tx.)

EX1106         November 3, 2020 Email from the Court re WSOU Investments
               LLC v. Huawei Technologies Co., Ltd., et al., Case Nos. 6:20-
               cv-00533-00544 (W.D. Tx.)




                                   iii
   Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 6 of 86

                                                  IPR of U.S. Patent No. 9,084,199
                                               Attorney Docket No. 35548-0127IP1



                        LISTING OF CLAIMS

Claim Element                              Language
     [1.P]      A method comprising:

    [1.1]       generating quality metrics from a decoding process for a
                received channel quality indicator (CQI),

    [1.2]       wherein the quality metrics comprise short-term soft decision
                quality metrics and long-term soft decision quality metrics that
                are associated with a quality of the received CQI,

    [1.3]       wherein the long-term soft decision quality metrics are
                generated by filtering frame based quality metrics over a
                plurality of frames;

    [1.4]       comparing at least one of the quality metrics to a quality
                setting; and

    [1.5]       determining whether to dynamically adjust a CQI channel
                configuration based on the comparison.

     [2]        The method, as set forth in claim 1, wherein the CQI channel
                configuration comprises a R-CQICH mode setting of a full
                mode or a differential mode, and the comparison comprises
                comparing one of the long-term quality metrics to the quality
                setting.

     [3]        The method, as set forth in claim 1, wherein the CQI channel
                configuration comprises a reverse link outer loop power
                control setting, and the comparison comprises comparing one
                of the short-term quality metrics to the quality setting.

     [4]        The method, as set forth in claim 1, wherein the CQI channel
                configuration comprises a repetition factor, and the
                comparison comprises comparing one of the long-term quality
                metrics to the quality setting.

     [5]        The method, as set forth in claim 1, comprising generating the
                short-term quality metrics by accumulating a plurality of

                                    iv
Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 7 of 86

                                               IPR of U.S. Patent No. 9,084,199
                                            Attorney Docket No. 35548-0127IP1



             quality information from the decoding process over a CQI
             frame.

  [6]        The method, as set forth in claim 1, comprising generating a
             plurality of erasures for differential reports based on a CQI
             differential bit decision metric.

  [7]        The method, as set forth in claim 1, wherein the method is
             performed at a base station in a wireless communications
             system.

  [8]        The method, as set forth in claim 1, comprising transmitting an
             adjustment for the CQI channel configuration to a wireless
             unit.

[15.P]       A method comprising:

[15.1]       generating quality soft decision metrics in a decoding process
             associated with a quality of the received channel quality
             indicator (CQI),

[15.2]       wherein the soft decision metrics are generated using erasure
             metrics accumulated over a frame;

[15.3]       comparing one of quality soft decision metrics to a threshold
             quality setting; and

[15.4]       determining whether to dynamically adjust at least one of a
             mode setting, a reverse link outer loop power control setting,
             or a repetition factor based on the comparison.

 [16]        The method, as set forth in claim 15, wherein the mode setting
             comprises a full mode or a differential mode setting.

 [17]        The method, as set forth in claim 15, comprising transmitting
             an adjustment to a wireless unit if the determination is to
             dynamically adjust at least one of the mode setting, the reverse
             link outer loop power control setting, or the repetition factor.




                                 v
Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 8 of 86

                                              IPR of U.S. Patent No. 9,084,199
                                           Attorney Docket No. 35548-0127IP1



 [18]        The method, as set forth in claim 15, comprising generating
             long-term metrics by accumulating a plurality of quality
             metrics over a period of more than one frames.




                                vi
        Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 9 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



        Huawei Technologies Co., Ltd. (“Huawei” or “Petitioner”) requests Inter

Partes Review (“IPR”) of claims 1-8 and 15-18 (“the Challenged Claims”) of U.S.

Patent No. 9,084,199 (“the ’199 patent”).

I.      MANDATORY NOTICES UNDER 37 C.F.R § 42.8(a)(1)

        A.   Real Parties-In-Interest Under 37 C.F.R. § 42.8(b)(1)
        Huawei Technologies Co., Ltd.; Huawei Device USA, Inc.; Huawei Technol-

ogies USA Inc.; Huawei Investment & Holding Co., Ltd.; Huawei Device (Shen-

zhen) Co., Ltd.; Huawei Device Co., Ltd.; Huawei Tech. Investment Co., Ltd.; and

Huawei Device (Hong Kong) Co., Ltd. are the real parties-in-interest. No other par-

ties had access to or control over this Petition, and no other parties funded this Peti-

tion.

        B.   Related Matters Under 37 C.F.R. § 42.8(b)(2)

        WSOU Investments, LLC d/b/a/ Brazos Licensing and Development

(“WSOU” or “Patent Owner”)—the alleged Patent Owner—filed a first complaint

against Petitioner asserting the ’199 patent on March 20, 2020 in the U.S. District

Court for the Western District of Texas (Case No. 6:20-cv-00205). Patent Owner

voluntarily dismissed Petitioner from the first complaint without prejudice on June

17, 2020. On the same day, Patent Owner filed a second complaint at the Western

District (Case No. 6:20-cv-00541), again asserting the ’199 patent against Petitioner.

        This second complaint was one of twelve patent lawsuits filed by Patent

                                           1
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 10 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



Owner against Petitioner on the same date:

           Asserted Patent No.          Civil Case No. (W.D. Tex.)
                6,882,627                     6-20-Cv-00533
                7,095,713                     6-20-Cv-00534
                7,508,755                     6-20-Cv-00535
                7,515,546                      6-20-cv-00536
                7,860,512                      6-20-cv-00537
                7,872,973                      6-20-cv-00538
                8,200,224                      6-20-cv-00539
                8,417,112                      6-20-cv-00540
                9,084,199                      6-20-cv-00541
                8,249,446                      6-20-cv-00542
                6,999,727                      6-20-cv-00543
                8,429,480                      6-20-cv-00544

      None of the twelve asserted patents are related to the ’199 patent as a contin-

uation/divisional. Petitioner is not aware of any disclaimers or reexamination cer-

tificates addressing the ’199 patent.

      C.     Lead And Back-Up Counsel Under 37 C.F.R. § 42.8(b)(3)
      Petitioner provides the following designation of counsel.

              Lead Counsel                              Backup Counsel
  Michael T. Hawkins, Reg. No. 57,867        Nicholas Stephens, Reg. No. 74,320
  Fish & Richardson P.C.                     Tel: 612-766-2018 / nstephens@fr.com
  3200 RBC Plaza
  60 South Sixth Street                      Kenneth W. Darby, Reg. No. 65,068
  Minneapolis, MN 55402                      Tel: 512-226-8126 / kdarby@fr.com
  Tel: 612-337-2569
  hawkins@fr.com                             Kim Leung, Reg. No. 64,399
                                             Tel: 858-6784713 / leung@fr.com

                                             Stuart Nelson, Reg. No. 63,947


                                         2
       Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 11 of 86

                                                          IPR of U.S. Patent No. 9,084,199
                                                       Attorney Docket No. 35548-0127IP1



                                               Tel: 612-337-2538 / snelson@fr.com

                                               Craig Deutsch, Reg. No. 69,264
                                               Tel: 612-278-4514 / deutsch@fr.com

                                               Kenneth Hoover, Reg. No. 68,116
                                               Tel: 512-226-8117 / hoover@fr.com

                                               Sangki Park, Reg. No. 77,261
                                               Tel: 612-638-5763 / spark@fr.com

                                               Terry J. Stalford, Reg. No. 39,522
                                               Tel: (214) 292-4088 / stalford@fr.com


       D.    Service Information
       Please address all correspondence and service to the address listed above. Pe-

titioner consents to electronic service by email at IPR33548-0127IP1@fr.com (ref-

erencing No. 35548-0127IP1 and cc’ing PTABInbound@fr.com and haw-

kins@fr.com).

II.    PAYMENT OF FEES – 37 C.F.R. § 42.103

       Petitioner authorizes the Office to charge Deposit Account No. 06-1050 for

the fee set in 37 C.F.R. § 42.15(a) and further authorizes payment for any additional

fees to be charged to this Deposit Account.

III.   REQUIREMENTS FOR IPR UNDER 37 C.F.R. § 42.104

       A.    Grounds For Standing Under 37 C.F.R. § 42.104(a)

       Petitioner certifies that the ’199 patent is available for IPR, and Petitioner is


                                           3
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 12 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



not barred or estopped from requesting IPR.

      B.     Challenge Under 37 C.F.R. § 42.104(b) and Relief Requested

      Petitioner requests IPR of the Challenged Claims on the grounds listed below.

A declaration from Dr. Jonathan Wells (EX1003) also supports this Petition.

  Ground             Claims                          §103 Combination

     1A      1, 3, 5, 7-8, 15, 17-18 Rudolf in view of Chen

     1B              2, 6, 16         Rudolf in view of Chen and Zhou

     1C                 4             Rudolf in view of Chen and Puig-Oses

     2A      1, 3, 5, 7-8, 15, 17-18 Chen in view of Rudolf

     2B              2, 6, 16         Chen in view of Rudolf and Zhou

     2C                 4             Chen in view of Rudolf and Puig-Oses

      The ’199 patent was filed September 30, 2004 without a priority claim. Peti-

tioner treats September 30, 2004 as the Critical Date for evaluating prior art status:

           Reference              Filing       Publication            Status
   Chen (EX1004)                03/15/2001     11/07/2002       §§102(a), (b), (e)
   Rudolf (EX1005)              12/03/2003     06/10/2004         §§102(a), (e)
   Puig-Oses (EX1006)           02/21/2002     08/21/2003       §§102(a), (b), (e)
   Zhou (EX1010)                06/10/2004     12/29/2004            §102(e)


      Rudolf was cited during prosecution, but as detailed below (infra, Section




                                           4
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 13 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



XIII.A), is presented in a new light in Grounds 1(A)-2(C)—particularly, in combi-

nation with Chen, which was not cited during prosecution. Puig-Oses was also cited

during prosecution, but is applied here only against dependent claim 4.

IV.   SUMMARY OF THE ’199 PATENT

      A.     Brief Description
      The ’199 patent generally describes techniques for generating “quality met-

rics” that indicate a quality of Channel Quality Indicator (CQI) signals received at a

base station from a wireless unit. EX1001, Abstract. “[T]he CQI quality metrics

may be compared to different thresholds to adjust various system configurations in

the base station.”   Id.; generally 2:57-3:57, 5:14-7:24, 1:6-11:16, FIGS. 1, 8;

EX1003, ¶¶26-27.

      B.     Summary of the Prosecution History of the ’199 Patent

      The ’199 patent was filed September 30, 2004. EX1002, 383; EX1003, ¶¶28-

31. After a series of rejections/responses, the Examiner mailed a final Office Action

on July 22, 2011, rejecting claims based on Duan (EX1009) and Rudolf (EX1005).

EX1002, 91-107. The applicant had previously disputed the Examiner’s application

of Duan to (i) the limitation in independent claim 1 for “long-term soft decision

quality metrics are generated by filtering frame based quality metrics over a plurality

of frames,” and (ii) the limitation in independent claim 17 (issued claim 15) for “soft

decision metrics are generated using erasure metrics accumulated over a frame.” Id.,

                                          5
          Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 14 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



115-119. The applicant appealed the rejections, and the Board issued a decision

reversing the Examiner’s rejections. Id., 25-31. The Board agreed that the cited

portions of Duan did not process “frame based quality metrics” as recited in claim

1.1 Id.

          Following this reversal on appeal, the Examiner mailed a Notice of Allow-

ance. Id., 7-13. The Examiner’s reasons for allowance referred to the Board’s de-

cision, but provided no additional specific reasons for allowing the application. Id.,

12. However, the record shows that the Examiner erred in allowing the application

at this point. Infra, Section XIII.A. Had the teachings of Rudolf been fully consid-

ered in the combinations with Chen as described in the Petition, the application

should not have been allowed.

V.        Level of Ordinary Skill
          A person of ordinary skill in the art at the time of the ’199 patent (a

“POSITA”) would have had at least a Master’s degree in electrical engineering,

computer engineering, computer science, physics, or a related field, with at least 2-




1
    The Examiner withdrew the rejections of claims 17-20 in the Examiner’s Answer.

EX1002, 47.


                                          6
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 15 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



3 years of experience in wireless communication networks. Ex-1003, ¶20-21. Ad-

ditional education could substitute for some experience, and substantial experience

could substitute for some of the educational background. Id.

VI.   Claim Construction Under 37 C.F.R. §§ 42.104(b)(3)
      All claim terms should be construed according to the Phillips standard. Phil-

lips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005); 37 C.F.R. § 42.100. In the

Related Litigation, a Markman hearing is scheduled for April 2021. EX1103. Here,

there are no instances of lexicography in the ’199 patent, and no party has alleged

instances of unique, specialized terms in the claims requiring a departure from the

plain and ordinary meaning of the claim language. The Board has repeatedly ex-

plained that “claim terms need only be construed to the extent necessary to resolve

the controversy,” and for purposes of the particular Grounds in this Petition, no for-

mal construction is necessary. Wellman, Inc. v. Eastman Chem. Co., 642 F.3d 1355,

1361 (Fed. Cir. 2011).

VII. [GROUND 1A] – Obviousness Based On Rudolf In View Of Chen
     (Claims 1, 3, 5, 7-8, 15, 17-18)

      As explained in detail below, the teachings of Rudolf in view of Chen provide

all elements of claims 1, 3, 5, 7-8, 15, and 17-18, and would have rendered each of

these claims obvious before September 30, 2004. EX1003, ¶32.




                                          7
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 16 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



      Element [1.P]

      To the extent the preamble is a limitation, Rudolf discloses the recited

“method.” See, e.g., EX1005, Abstract (“[a] method for improving the reliability of

a channel quality indicator (CQI) message in a wireless communications network”),

[0028], [0033], FIGS. 1-2; EX1003, ¶44; see also id., ¶¶33-37 (Rudolf overview).

      Element [1.1]
      Rudolf discloses generating various metrics (quality metrics), including “de-

cision metric value[s],” “the difference between the two largest values,” and “several

counters, such as total HS-SICHs received, number of false HS-SICHs received,”

“number of HS-SICHs that have been missed,” and “number of erroneous CQI mes-

sages received.” EX1005, [0028], Claim 2; see also FIGS. 1-2; infra Element [1.2].




                                          8
     Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 17 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1




EX1005, FIGS. 1-2 (annotated).

      Rudolf further discloses generating metrics as a part of a “decoding process.”

EX1003, ¶¶45-46. The decoding process includes a “base station convert[ing] a

sequence of received channel bits into soft decision metrics” for received CQIs.

EX1005, [0037]; see also FIG. 3 (showing “decision metrics” generated using a

“Reed-Muller Decoder”), [0028]-[0036], [0040], Claims 1-2:




                                         9
     Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 18 of 86

                                                    IPR of U.S. Patent No. 9,084,199
                                                 Attorney Docket No. 35548-0127IP1




EX1005, FIG. 3 (annotated).

      Rudolf also expressly discloses that the decoding process generates quality

metrics for “a received channel quality indicator (CQI).” EX1005, [0028] (“CQI

is received … and decoded”, FIG. 3 (“RECEIVED CQI CHANNEL BITS”), Ab-

stract; generally id., [0010]-[0012], [0033], [0034]-[0037] (“CQI is received”),

FIGS. 1-2.

      Element [1.2]
      The teachings of Rudolf and Chen would have provided this claim element.


                                       10
        Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 19 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



EX1003, ¶¶47-58.

        Rudolf discloses that the metrics (quality metrics) include “decision metrics

value[s]” generated for each symbol2 of a received CQI and a “difference between

the two largest values.” EX1005, [0028], [0033], [0040]-[0041], FIGS. 1 (108, 112),

2 (208, 212), Claims 1-2. The 108/208 decision metrics and 112/212 difference

metrics each independently provides the recited “short-term soft decision quality

metrics.” EX1003, ¶48.

        Rudolf also discloses long-term decision quality metrics, including counts of

a “number of false HS-SICHs received,” a “number of HS-SICHs that have been

missed,” over a defined time interval or otherwise or multiple frames. EX1005,

[0028]-[0029], [0033]-[0034], [0045], [0047], FIGS. 1 (120) and 2 (220); see also

[0007], [0010] (describing HS-SICHs). To the extent Rudolf does not expressly

describe long-term soft decision quality metrics, Chen demonstrates that such met-

rics were well known in wireless communications system similar to Rudolf’s before

the filing date of the ’199 patent (September 30, 2004). EX1003, ¶49.



2
    Rudolf discloses that a “symbol” represents “n information bits” corresponding to

a possible CQI word. EX1005, [0036]. “[E]ach symbol has a particular waveform

(chip/bit sequence).” Id., [0037].


                                          11
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 20 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



      Chen discloses “[t]echniques to adjust the setpoint of a power control loop in

a wireless communication system” such as “cdma2000 and W-CDMA systems.”

EX1004, Abstract, [0013]. Further, Chen teaches generating “one or more (typically

‘soft’ or multi-bit) metrics” (soft quality metrics) that “provide information indica-

tive of a link condition.” Id., [0010]. Chen also teaches how to generate metrics

over multiple received frames, thereby providing “long-term soft decision quality

metrics.” Id., [0042] (“The frame status and metrics may also be accumulated for N

received frames and used to adjust the setpoint every Nth frame period, where N can

be any integer greater than one.”).

      A POSITA would have found it obvious to modify Rudolf’s method to gen-

erate long-term soft decision quality metrics, as suggested by Chen. Such a modifi-

cation of Rudolf in view of Chen’s teaching would have predictably entailed, for

example, computing long-term versions of Rudolf’s soft quality metrics such that

the decision whether to adjust the uplink transmit power is based on long-term soft

metrics rather than (or in addition to) Rudolf’s disclosed counters. EX1003, ¶¶50-

51. For example, a predictable long-term soft decision quality metric in the resulting

system based on Rudolf in view of Chen would have included metrics that accumu-

late information regarding the short-term soft decision quality metrics, such as met-




                                         12
        Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 21 of 86

                                                          IPR of U.S. Patent No. 9,084,199
                                                       Attorney Docket No. 35548-0127IP1



rics that “accumulated” difference values reflecting the actual magnitudes of the dif-

ferences computed (e.g., at 112/212) over multiple received CQIs or HS-SICHs.3

EX1005, FIGS. 1-3, [0028]-[0029], [0032]-[0033], [0040]-[0041]; EX1004, [0042],

[0065]-[0066] (confirming known option of computing a modified “soft” metric

containing additional information than a corresponding conventional metric);

EX1003, ¶¶51-52. A POSITA would have been familiar with any number of ordi-

nary operations for accumulating values, such as summing the 112/212 difference

values over multiple received CQIs. Id. As part of the predictable modification, the

“threshold” applied at Rudolf’s at steps 124/222 of Rudolf’s process would also be

proportional to the specific method of accumulation applied as an appropriate cutoff

for the decision whether to adjust the CQI channel configuration (e.g., UL power

level). Id.

         As articulated below, multiple reasons would have prompted a POSITA to



3
    For simplicity, Petitioner refers to the “accumulated” difference values (long-

term soft decision quality metrics) as “soft” (e.g., multi-bit) counters since the

metric would be utilized for decision-making purposes in the Rudolf-Chen system

similar to the counters incremented in operations 120/220 of Rudolf. See EX1005,

FIGS. 1, 2.


                                           13
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 22 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



modify Rudolf’s techniques according to Chen’s suggestions (e.g., computing soft-

decision quality metrics that reflect magnitudes of differences) such that the result-

ing system would employ “soft” counters that accumulate information from soft

quality metrics (e.g., accumulated difference values) (long-term soft decision qual-

ity metrics) in its process for monitoring received CQIs. EX1004, [0065]-[0066];

see also id., [0042] (“metrics … accumulated”); EX1003, ¶53.

      First, Rudolf already recognized the benefit of “soft decision metrics,” and

even utilized “soft decision metrics” to evaluate received CQIs against each of the

possible CQI symbols in operations 108/208. EX1005, [0028], [0033], [0037],

[0040]-[0041]. Modifying Rudolf in view of Chen to implement “soft” versions of

Rudolf’s counters for a time interval would have been a predictable extension of

Rudolf’s existing use of soft decision quality metrics to further achieve the known

benefits recognized elsewhere in Rudolf. EX1003, ¶54.

      Second, a POSITA would have been led by Chen to extend Rudolf’s use of

soft decision metrics to realize predictable benefits of soft metrics that were well

known long before the filing date of the ’199 patent (September 30, 2004). EX1003,

¶55; EX1004, [0046] (Chen describing comparative benefits of “soft” metrics”).

The evidence here confirms a POSITA would have known that soft decision metrics

typically have higher information content than hard decision metrics (e.g., since hard



                                         14
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 23 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



decision metrics are ordinarily derived by a process that results in information loss),

and soft metrics can thus inform a decision with greater precision than hard metrics

in many cases. EX1003, ¶¶55-56. For example, in the context of Rudolf’s system,

implementing accumulated difference values as “soft” versions of the counters in-

cremented at 120/220 would have led to predictable benefits. In the embodiment

depicted in Figure 2, “soft” counters that reflect accumulated magnitudes of the dif-

ferences computed at 214 would have advantageously allowed the resulting system

to react faster to adjust the UL transmit power if the differences are especially large.

EX1003, ¶56. In the embodiment depicted in Figure 1, “soft” counters that reflect

accumulated magnitudes of the differences computed at 114 would have beneficially

allowed the system to detect that the UL transmission power should be increased

even if relatively few received CQIs exhibited individual differences sufficient to

discard the message (116). EX1003, ¶56. For instance, accumulated difference val-

ues would have permitted the system to detect when the differences across a rela-

tively few number of received CQIs are sufficiently large to indicate need for in-

creased UL transmission power adjustment. EX1003, ¶56.

      Third, Chen expressly teaches the benefit of generating “one or more (typi-

cally ‘soft’ or multi-bit) metrics”—including soft metrics that are based on a differ-

ence between the two largest soft metric values for a particular received portion of



                                          15
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 24 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



decoded data. EX1004, [0065]-[0066] (“includes information indicative of the dif-

ference between the best and second best path metrics”). Chen’s teaching for mod-

ifying a conventional metric to a corresponding soft metric would have suggested to

a POSITA that corresponding “soft” versions of Rudolf’s counters would have been

beneficial to achieve well-known benefits predictably stemming from the use of soft

metrics. EX1003, ¶57. Additionally, Chen’s suggestion at paragraph [0042] for

accumulating metrics over multiple frames of decoded data confirmed that accumu-

lating difference values in Rudolf’s system over multiple frames for multiple re-

ceived CQIs would have been a predictable technique. EX1004, [0042]; EX1003,

¶57. Indeed, Chen teaches that accumulating metrics over multiple frames would be

beneficial for outer loop power control. EX1004, [0042]. In the predictable combi-

nation based on Rudolf in view of Chen, the accumulated difference values would

have been similarly applied for outer loop power control. EX1005, FIG. 1 (128),

FIG. 2 (226), [0033], [0048].

      Fourth, a POSITA would have been motivated to implement Rudolf’s

method according to Chen’s suggestion (e.g., generating long-term soft decision

quality metrics) since the modification would have involved the mere application of

known techniques as disclosed in Chen to a known system as disclosed in Rudolf,

and the resulting system would have yielded no more than predictable results. KSR



                                        16
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 25 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Indeed, Rudolf and Chen each

discloses adjusting channel configurations in similar types of wireless communica-

tions systems (e.g., W-CDMA systems), for a similar purpose (e.g., reduce transmit

power consumption, reduce interference, and increase system capacity), and based

on similar types of metrics (e.g., soft decision quality metrics, such as the difference

between the difference between the two largest soft metric values for a particular

received portion of decoded data). Accordingly, a POSITA would have expected a

high likelihood of success in implementing the combination. EX1003, ¶58.

      Element [1.3]
      The teachings of Rudolf and Chen would have provided this claim element.

EX1003, ¶¶59-63. For example, Rudolf discloses the following about its long-term

decision quality metric “counters”:

                In one embodiment of the present invention (shown in
             FIG. 1), counts are taken over 200 ms time intervals. In
             each frame (which is 10 ms long), there can be at most one
             HS-SICH received from a WTRU, so therefore there are
             at most 20 HS-SICHs in 200 ms. All counters are defined
             from 0 … 20 (total received HS-SICHs, false HS-SICHs,
             and missed HS-SICHs).

EX1005, [0047].



                                          17
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 26 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



      Rudolf thus confirms that each frame received from a WTRU can include at

most one HS-SICH (and thus one CQI), and the counters are programmed to count

the number of HS-SICHs received over a plurality of frames. Id.

      As described above (Element [1.2]), a POSITA would have found it obvious

to modify Rudolf in view of Chen such that the base station in the resulting system

would maintain long-term soft decision metrics (e.g., “soft” long-term counters) in

addition to or alternatively to Rudolf’s originally proposed long-term counters).

EX1003, ¶61. The “soft” long-term counters would include values indicating an

accumulation of the differences computed at operations 112 (FIG. 1) or 212 (FIG.

2) (frame based quality metrics) for HS-SICHs and corresponding CQIs received

over a plurality of frames. EX1004, [0047], FIGS. 1-2; EX1003, ¶61. This follows

from Rudolf’s accumulation of counts over a plurality of frames, as described, for

example in paragraph [0047] and with respect to Figures 1-2. Id.

      The operations for generating “soft” long-term counters in the predictable Ru-

dolf-Chen combination further include “filtering frame based quality metrics over a

plurality of frames,” as recited in element [1.3]. According to Rudolf’s Figure 1

embodiment, the counters are generated by filtering numbers of HS-SICHs (and thus

CQIs) received or missed over a plurality of frames in a fixed time window (e.g.,

200 ms). EX1005, [0047], FIG. 1. Similarly, in Rudolf’s Figure 1 embodiment as



                                        18
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 27 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



modified by Chen (supra, Element [1.2]), the system generates accumulated differ-

ence values (long-term soft decision quality metrics) by filtering the individual dif-

ference values computed at operation 112 (FIG. 1) (frame based quality metrics)

over a plurality of frames within the time window. EX1003, ¶62.

      According to Rudolf’s Figure 2 embodiment, the counters are generated by

filtering numbers of HS-SICHs received or missed over a plurality of frames until

the counters “meet or exceed a threshold value.” EX1005, [0034], FIG. 2, claim 2.

Similarly, in Rudolf’s Figure 2 embodiment as modified by Chen (supra Element

[1.2]), the system generates accumulated difference values (long-term soft decision

quality metrics) by filtering the individual difference values computed at operation

212 (FIG. 1) (frame based quality metrics) over a plurality of frames. EX1003, ¶63.

      Element [1.4]

      The teachings of Chen and Rudolf would have provided this claim element

according to any one of two straightforward options in Rudolph. EX1003, ¶¶64-67.

      First, Rudolf discloses comparing “counters” (e.g., long-term decision quality

metrics) to a “threshold value” (quality setting). EX1005, [0030], [0034], FIGS. 1-

2; EX1003, ¶65.




                                         19
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 28 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1




EX1005, FIGS. 1-2 (annotated).

      In the predictable combination of Rudolf in view of Chen (supra, Element

[1.2]), the system would have implemented “soft” counters such as an accumulation

of the differences computed at 112 (FIG. 1) or 212 (FIG. 2). EX1003, ¶66. The

accumulated differences (a long-term soft decision quality metric that constitutes at

least one of the quality metrics) are then compared to a threshold value according

to Rudolf’s process at 112 (FIG.1) or 212 (FIG. 2). Id.

      Second, Rudolf discloses, for each received CQI, comparing “[t]he difference

between the two largest decision metrics” (a short-term soft decision quality metric

                                         20
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 29 of 86

                                                          IPR of U.S. Patent No. 9,084,199
                                                       Attorney Docket No. 35548-0127IP1



that constitutes at least one of the quality metrics) to a “threshold” (quality setting).

EX1005, [0028], [0033], [0041]; EX1003, ¶67.




EX1005, FIGS. 1-2 (annotated).

      Element [1.5]

      Rudolf and Chen provide this claim element considering both of the alterna-

tive “comparison[s]” mapped above in the analysis of Element [1.4]. EX1003, ¶¶68-

70.

      First, Rudolf discloses that, based on the comparison of the counters to the




                                           21
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 30 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



threshold at 124 (FIG. 1) or 222 (FIG. 2), the system determines whether to dynam-

ically adjust an uplink transmission power of the CQI channels (e.g., HS-SICH or

HS-DPCCH) channels that carry CQI reports from the WTRU to the base station.

EX1005, [0030] (“adjust the UL transmission power”), [0034]-[0035], [0044],

[0047] (“changing the power control parameters”), FIGS. 1-2, claim 2; EX1003, ¶69.

Adjusting the uplink transmission power of the channels provided for CQI reporting

constitutes “adjust[ing] a CQI channel configuration,” as recited in Element [1.5].

EX1003, ¶69. For the reasons described in detail above (supra, Element [1.2]), the

Rudolf-Chen system would predictably utilize “soft” counters in substantially the

same manner as Rudolf’s disclosed counters—i.e., to determine whether to dynam-

ically adjust the uplink transmission power of a CQI channel (adjust[ing] a CQI

channel configuration). EX1003, ¶69.




                                        22
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 31 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1




EX1005, FIGS. 1-2 (annotated).

      Second, based on the comparison at 114 (FIG. 1) or 214 (FIG. 2) between the

difference in the largest two symbol decision metrics and a threshold, Rudolf’s sys-

tem determines whether to discard the received CQI at 116/216, and increments a

counter of a number of erroneous or false HS-SICHs (and thus CQI reports) based

on this comparison. EX1005, [0028]-[0029], [0033]-[0034], FIGS. 1-2. Rudolf dis-

closes that the decision whether to the adjust the uplink transmission power is based

on the counters, and the counters are further based on the 114/214 comparison; it

follows that Rudolf’s system determines whether to dynamically adjust the uplink

                                         23
       Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 32 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



transmission power control parameters of the CQI reporting channels (a CQI channel

configuration) based in part on the 114/214 comparison. EX1005, [0030], [0034]-

[0035], [0044], [0047], FIGS. 1-2; EX1003, ¶70. As one example, when the coun-

ters are just below the threshold for the 124/222 comparison, the addition of one or

more erroneous HS-SICHs to the counters based on the 114/214 comparison would

prompt the system to dynamically adjust the uplink transmission power. EX1003,

¶70.

       Likewise, the system based on Rudolf in view of Chen would determine

whether to dynamically adjust the uplink transmission power of the CQI reporting

channels based in part on the 114/214 comparison, since the result of the 114/214

comparison would impact the soft counters in predictable variations of the resulting

combination. EX1003, ¶71. For example, based on Rudolf’s suggestion to identify

erroneous CQI messages based on the 114/214 comparison, and to count the number

of erroneous CQI messages received, it would have been obvious in ordinary imple-

mentations of the Rudolf-Chen system to accumulate 112/212 differences in a soft

counter only for those CQI messages deemed unreliable or erroneous based on the

114/214 comparison. EX1003, ¶71. A POSITA would have sought to accumulate

differences of the subset of CQI messages deemed unreliable or erroneous based on

the 114/214 comparison to achieve predictable benefits as a matter of design choice,



                                        24
        Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 33 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



including gaining an ability to track the magnitude of differences in erroneous CQIs

separately from the differences in CQIs that were not deemed erroneous.4 Id. Here,

the Rudolf-Chen system would predictably utilize “soft” counters that are based on

the 114/214 comparison in substantially the same manner as Rudolf’s disclosed

counters—i.e., to determine whether to dynamically adjust the uplink transmission

power of a CQI channel (adjust[ing] a CQI channel configuration). EX1003, ¶71.

        Element [3]
        Rudolf discloses that the CQI channel configuration includes “outer loop

power control” for controlling an uplink transmission (reverse link outer loop power

control setting). EX1005, [0002], [0012], [0028], [0033], [0044], [0048]; EX1003,

¶¶72-73.

        Further, as discussed above (Element [1.5]), Rudolf discloses that the deter-

mination whether to “signal[] the WTRU to adjust the UL transmission power” for



4
    In other predictable implementations of the Rudolf-Chen system, a POSITA

would have recognized the ordinary option of accumulating differences of all re-

ceived CQIs in the soft counter (whether rejected/erroneous or not) so as to benefi-

cially allow the soft counter to capture a greater breadth of information even when

CQIs are not sufficiently unreliable to be rejected. EX1003, FN1.


                                          25
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 34 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1



transmitting CQIs is made based on a comparison between (i) the “difference be-

tween the two largest [decision metric] values”) (short-term quality metric) and (ii)

a “threshold” (quality setting). EX1005, [0028], FIGS. 1-3; supra Element [1.5].

      Element [5]
      As discussed above (Element [1.2]), Rudolf discloses generating “decision

metrics value[s]” and a “difference between the two largest values” (short-term soft

decision quality metrics). EX1005, [0028]-[0035], FIGS. 1-3; EX1003, ¶74. These

metrics are generated by accumulating information such as “the largest decision met-

ric” and “the second largest decision metric” (quality information) from a decoding

process over a CQI frame. Id., [0031], [0047], FIG. 3 (reproduced below) (showing

the “ENERGY A” and “ENERGY B” generated from the output of a “Reed-Muller

Decoder):




                                         26
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 35 of 86

                                                     IPR of U.S. Patent No. 9,084,199
                                                  Attorney Docket No. 35548-0127IP1




EX1005, FIG. 3 (annotated).

      Element [7]

      Rudolf discloses that the method is performed at a “base station,” (e.g., a

“HSDPA base station”) in a wireless communications system. EX1005, [0016],

[0047]; EX1003, ¶75.

      Element [8]

      Rudolf discloses “signal[ing] the WTRU to adjust the UL transmission

power” of the CQI channels (e.g., HS-SICH, HS-DPCCH) (transmitting an adjust-

ment for the CQI channel configuration to a wireless unit). EX1005, [0030]; see

also id, [0012], [0047]; EX1003, ¶76.



                                        27
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 36 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



      Element [15.P]

      Supra, Element [1.P]. EX1003, ¶77.

      Element [15.1]
      As described above (Element [1.1]), Rudolf discloses generating various met-

rics (quality soft decision metrics), including “decision metric value[s]” (e.g., cor-

relation levels), “the difference between the two largest values,” and “several coun-

ters, such as total HS-SICHs received, number of false HS-SICHs received, [] num-

ber of HS-SICHs that have been missed,” and “number of erroneous CQI messages

received.” EX1005, [0028], Claim 2; see also FIGS. 1-2. The teachings of Rudolf

and Chen provide both short-term and long-term soft decision quality metrics. Su-

pra, Element [1.2]; EX1003, ¶78. Additionally, for the reasons described above

(Element [1.1]), the quality soft decision metrics in Rudolf (and Rudolf in view of

Chen) are generated in a “decoding process” associated with a quality of the received

CQI. Supra, Element [1.1]; EX1005, [0010]-[0012], [0028]-[0037], [0040], FIGS.

1-3; EX1003, ¶78.

      Element [15.2]

      Rudolf discloses that the decision metric values computed at 108/208 are de-

termined based on information such as a correlation between the waveform for a

received CQI and a number of pre-defined waveforms corresponding to different

possible CQIs (symbols). EX1005, [0037]; EX1003, ¶79; generally id., ¶¶79-85.

                                         28
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 37 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1



For example, Rudolf discloses:

                [T]he decoder can operate like 32 matched filters, with
             one filter for each symbol, wherein each symbol has a par-
             ticular waveform (chip/bit sequence). Each matched filter
             correlates the received waveform with the waveform cor-
             responding to a particular symbol.

EX1005, [0037].

      Rudolf discloses that these correlations are used to determine the quality of a

particular “CQI word” received on an “HS-SICH” (Id., [0038]), such as whether the

CQI word is “very likely [to be] the symbol sent” or “unlikely [to be] the right sym-

bol” (and thus should be “discarded”) (Id., [0037], [0041], [0047]). For instance,

Rudolf describes that “to determine CQI reliability, ... the ratio of the greatest or

largest decision-metric to the second greatest, or the difference between these two

metrics in dB (10 log (ratio)) may be used.” Id., [0040]. As an example, if the

waveform for the received CQI closely correlates with the waveform of a first sym-

bol but not other symbols, the first symbol is likely to be correct. EX1003, ¶¶80-81.

Correspondingly, the ratio of the greatest or largest decision-metric to the second

greatest, or the difference between these two metrics, will be high. EX1003, ¶81.

      Conversely, if a received CQI is corrupt (e.g., due to noise in the transmission

path), the correlation between the waveform for the received CQI and the symbol


                                         29
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 38 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



for the true CQI sequence sent from the WTRU will be diminished. EX1003, ¶82.

In this case, the correlation levels are likely to be more similar between (i) the wave-

form for the received CQI and the waveform for the correct CQI symbol and (ii) the

waveform for the received CQI and the waveform for at least one incorrect CQI

symbol. The more similar correlation levels render determination of the correct

symbol less certain, and thus Rudolf provides that the received CQI should be dis-

carded (e.g., erased) if the difference in correlation levels for the highest two sym-

bols does not meet a minimum threshold. EX1005, [0028]-[0029], [0033]-[0034];

EX1003, ¶82.

      According to these and related teachings (supra, Element [15.1]), Rudolf pro-

vides for generation of soft decision metrics using erasure metrics in least two ways.

EX1003, ¶83.

      First, the decision metric values (e.g., symbol correlation levels) computed at

108/208 in Rudolf’s process (FIGS. 1-2) are generated using erasure metrics since

the correlation levels between the waveform for the received CQI and the waveforms

for each of the candidate CQI symbols are based in part on the number of corrupted

or erased bits present in the received CQI. EX1005, [0037]; EX1003, ¶84. As the

number of erased bits in the received CQI increases, the correlation of the waveform

for the received CQI with the waveform for the true CQI symbol tends to decrease



                                          30
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 39 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



(and vice versa). EX1003, ¶84. The 108/208 decision metric values (e.g., correla-

tion levels) are thus based on the amount of corrupted/erased information (erasure

metrics) in the received CQI. Id. Moreover, since CQIs are transmitted within

frames and the 108/208 decision metric values are computed over a full CQI within

a frame, Rudolf’s decision metric values are computed using erasure metrics accu-

mulated over a frame, as recited in element [15.2]. EX1005, [0047]; EX1003, ¶84.

Petitioner notes that the plain language of this claim element does not require an

explicit determination of the erasure metrics, not does it require that the erasure met-

rics indicate a specific number of erasures. All that element [15.2] recites is that

“the soft decision metrics are generated using erasure metrics accumulated over a

frame.”

      Second, the 108/208 decision metric values (e.g., correlation levels) can them-

selves be considered “erasure metrics,” especially since these values are used to

determine the reliability of a received CQI and whether the received CQI should be

discarded/erased. EX1005, [0011], [0028], [0033], [0041], FIGS. 1, 2. As these

values/correlations (erasure metrics) are calculated multiple times for each of sev-

eral sequences of bits in a frame, the soft decision metric values under this mapping

are also calculated using erasure metrics accumulated over a frame. Id., [0028],

[0037], [0047]; EX1003, ¶85.



                                          31
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 40 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



      Element [15.3]

      As described above (Element [1.4]), the teachings of Chen and Rudolf would

have provided this claim element according to two alternative mappings. EX1003,

¶¶86-88.

      First, the comparisons performed at 124 (FIG. 1) and 222 (FIG. 2) in the sys-

tem resulting from the predictable Rudolf-Chen combination involve comparison of

“soft” counter values (long-term quality soft decision metrics) to a threshold

(threshold quality setting). EX1005, [0030], [0034], FIGS. 1-2; EX1003, ¶87; su-

pra Element [1.4].

      Second, the comparisons performed at 114 (FIG. 1) and 214 (FIG. 2) in Rudolf

(and the predictable Rudolf-Chen combination) involve comparison of a short-term

quality soft decision metric to a threshold (threshold quality setting). EX1005,

[0028], [0033], [0041], FIGS. 1-2; EX1003, ¶88; supra Element [1.4].

      Element [15.4]
      For the reasons described in detail above (Element [1.5]), the teachings of

Rudolf and Chen disclose determining whether to dynamically adjust an uplink

transmission power level for the HS-SICH or HS-DPCCH channels for CQI report-

ing based on each of the alternative comparisons described in Elements [1.4] and

[15.3]. Supra, Elements [1.4], [1.5], [15.3]; EX1003, ¶89; EX1005, [0030], [0034]-



                                        32
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 41 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



0035], [0044], [0047], FIGS. 1-2. Rudolf further teaches that this determination of

whether to dynamically adjust the uplink transmission power level relates to dynam-

ically adjusting an “outer loop” power control setting based on the comparison.

EX1005, [0002] (“outer power loop control”), [0012], [0028], [0033], [0048],

Claims 12, 18; EX1003, ¶89.

      Element [17]
      As discussed above (Element [8]), Rudolf describes “signal[ing] the WTRU

to adjust the UL transmission power” (transmitting an adjustment to a wireless unit

if the determination is to dynamically adjust the reverse link outer loop power con-

trol setting). EX1005, [0030]; see also id, [0012], [0047]; EX1003, ¶¶90-91.

      Element [18]

      The teachings of Rudolf and Chen would have provided this claim element.

EX1003, ¶91. As discussed above (Element [1.2]), a POSITA would have found it

obvious to modify Rudolf’s method to additionally generate long-term soft decision

quality metrics (e.g., “soft” counters), based on Chen’s suggestions regarding the

benefit of soft decision metrics and accumulating metrics over multiple frames.

EX1005, [0028]-[0029], [0033]-[0034], [0047], FIGS. 1 (120) and 2 (220); EX1004,

[0042], [0065]-[0066]; EX1003, ¶91.




                                        33
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 42 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



VIII. [GROUND 1B] – Obviousness Based On Rudolf In View Of Chen And
      Zhou (Claims 2, 6, 16)

      Element [2]

      As discussed above (Element [1.4]), the Rudolf-Chen system compares accu-

mulated differences (a long-term soft decision quality metric) to a “threshold”

(quality setting). EX1005, [0028], [0033], [0041]; EX1003, ¶¶64-67, 92-100.

      To the extent Rudolf-Chen does not expressly describe determining whether

to dynamically adjust a R-CQICH mode setting of a full mode or a differential

mode, Zhou demonstrates that dynamically adjusting such a setting in a system sim-

ilar to Rudolf-Chen’s would have been a predictable option before the ’199 patent.

EX1003, ¶93; see also id., ¶41 (Zhou overview). Zhou discloses that in a CDMA

system (e.g., a “cdma2000” system), a “reverse link ... includes a Channel Quality

Indication (CQI) channel”) (R-CQICH) in which each CQI is transmitted as a “full,

e.g., 4-bit CQI” (full mode) or as a “differential, e.g., 1-bit CQI” (differential

mode”). EX1010, 1:7-23, 4:19-24, 16:1-17:8, 19:1-31, 20:20, 21:14, FIG. 7. The

evidence here confirms it would have been obvious to dynamically switch between

full and differential modes in the context of Rudolf-Chen’s system based on com-

parison of long-term soft quality metrics to a quality setting (e.g., Rudolf’s accumu-

lated difference values as described above in Elements [1.2] and [1.4]). EX1003,

¶¶94-95. A POSITA would have sought to further modify the Rudolf-Chen system


                                         34
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 43 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



in view of Zhou to provide adjustments between full and differential modes in the

reverse CQI channel for similar reasons that Chen and Rudolf adjust power control

settings, e.g., to provide more reliable CQI reporting under certain link conditions

as indicated by the long-term quality metrics. Id.




Id., FIG. 7 (annotated).

      Additionally a POSITA would have been motivated by additional reasons to

further modify Rudolf-Chen’s method based on Zhou to adjust an R-CQICH full or

differential mode setting based on the comparison of a long-term soft quality metric

(e.g., Rudolf-Chen’s accumulated difference) to a quality setting. EX1003, ¶95.

Dynamically switching to full mode, or determining to remain in full mode rather

than differential mode would have increased reliability and reduced likelihood of


                                         35
       Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 44 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1



accumulation errors that could occur in differential mode. Id. The modification is

also consistent with Rudolf’s and Chen’s proposals to adjust a transmission power

setpoint, and the modification would have produced no more than predictable re-

sults. Id., ¶¶96-100.

       Element [6]

       As discussed above (Element [15.2]), Rudolf discloses generation of metrics

for determining the quality of a particular “CQI word” received on a CQI channel

(e.g., “HS-SICH”) (EX1005, [0038]), such as whether the CQI word is “very likely

[to be] the symbol sent” or “unlikely [to be] the right symbol” (and thus should be

“discarded”) (generating erasures) (Id., [0037]. [0041]). EX1003, ¶¶79-85, 101-

106.

       Further, Rudolf discloses receiving a CQI, decoding the CQI, and for each

symbol in the CQI, computing “a decision metric value.” EX1005, [0028]-[0033].

The output of the decoding process aligns with a CQI differential bit decision metric

as described in the ’199 patent. Cf. EX1001, 10:60-61 (“the demodulated signal

[output by demodulation/CQI symbol recovery unit] serves as the differential bit

decision metric”); EX1003, ¶102.

       Alternatively, to the extent that Rudolf-Chen does not expressly describe a

CQI differential bit decision metric specifically, Zhou demonstrates that generating



                                         36
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 45 of 86

                                                          IPR of U.S. Patent No. 9,084,199
                                                       Attorney Docket No. 35548-0127IP1



such a metric in a system similar to Rudolf-Chen’s was a predictable option before

the filing date of the ’199 patent (September 30, 2004). EX1003, ¶103. Zhou dis-

closes features of a “CDMA2000” system, including a “reverse link ... includ[ing] a

Channel Quality Indication (CQI) channel” in which each CQI is transmitted as a

“full, e.g., 4-bit CQI” (full mode) or as a “differential, e.g., 1-bit CQI” (differential

mode”). EX1010, 1:7-23, 4:19-24, 16:1-17:8, 19:1-31, FIG. 7. Zhou discloses that

a base station receives and decodes a CQI (CQI differential bit decision metric),

and based on the CQI, determines whether the quality of a channel has (i) “not

changed,” (ii) “degraded,” or (iii) “improved.” Id., 19:10-31.

      A POSITA would have found it obvious to generate a CQI different bit deci-

sion metric based on the output of Rudolf’s decoding process, as Zhou teaches that

such a metric can be used to determine whether the quality of channel has changed.

EX1003, ¶¶104-106.

      To the extent Rudolf-Chen does not expressly describe generating erasures

for differential reports specifically, Zhou demonstrates that generating “differential

reports” in a system similar to Rudolf-Chen’s was well-known before the filing date

of the ’199 patent (September 30, 2004). Zhou discloses generation of “a differential

CQI” that “decrease[s]” or “increase[s]” a “cumulative CQI value” (differential re-

port). EX1010, 19:10-31.



                                           37
        Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 46 of 86

                                                           IPR of U.S. Patent No. 9,084,199
                                                        Attorney Docket No. 35548-0127IP1



        A POSITA would have found it obvious to generate erasures for a differential

report based on the output of Rudolf’s decoding process (CQI differential bit deci-

sion metric), as Zhou teaches that information regarding a CQI can be presented in

either a “full, e.g., 4-bit CQI” or as a “differential, e.g., 1-bit CQI” (in which multiple

“differential ... CQI[s]” (differential reports) are transmitted in a sequence).

EX1003, ¶106.

        Element [16]
        For the reasons explained in detail above (Element [2]), the resulting Rudolf-

Chen-Zhou system would have predictably provided for dynamically adjusting a

mode setting that comprises a full mode or a differential mode setting. EX1003,

¶107.

IX.     [GROUND 1C] – Obviousness Based On Rudolf In View Of Chen And
        Puig-Oses (Claims 4, 12)

        Element [4]
        As discussed above (Element [1.4]) Rudolf and Chen teach a system that im-

plements “soft” counters (e.g., an accumulation of the differences computed at Ru-

dolf’s 112 (FIG. 1) or 212 (FIG. 2)). EX1003, ¶¶64-67, 108-115. The “soft” coun-

ters (long-term soft decision quality metric that constitutes at least one of the qual-

ity metrics) are then compared to a threshold value according to Rudolf’s process at

112 (FIG.1) or 212 (FIG. 2). Id.


                                            38
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 47 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



      To the extent Rudolf-Chen does not expressly describe determining whether

to dynamically adjust a repetition factor of a CQI channel configuration specifically,

Puig-Oses demonstrates that such features would have been predictable technique

before the filing date of the ’199 patent (September 30, 2004). EX1003, ¶109; see

also id., ¶42 (Puig-Oses overview). Puig-Oses discloses that in certain systems, such

as CDMA2000 or WCDMA, a CQI channel configuration can include an adjustable

repetition factor to improve the reliability by which the CQI is transmitted. EX1006,

[0011] (“a channel quality feedback message is spread and/or repeated over multiple

slots of a CQICH frame. In this embodiment, the reception of the channel quality

feedback becomes reliable because of the time diversity over the multiple slots.”),

[0012], [0025]; EX1003, ¶¶109-110.

      A POSITA would have found it obvious to implement Rudolf’s method to

dynamically adjusting a repetition factor of a CQI channel configuration based on

Puig-Oses’ suggestion. EX1003, ¶111. Such a modification of the method based

on Puig-Oses would have entailed, for example, applying Rudolf-Chen’s method for

determining whether to adjust a CQI channel configuration (e.g., comparing a “soft”

counter to a quality threshold), and if so, adjusting the repetition factor according to

which a CQI message is transmitted, as suggested by Puig-Oses. EX1003, ¶111.

      Multiple reasons would have prompted a POSITA to implement Rudolf’s



                                          39
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 48 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1



method for determining whether to dynamically adjust a CQI channel configuration,

specifically to adjust a repetition factor of the CQI channel. EX1003, ¶112.

      First, Rudolf describes that a comparison between a quality metric and a qual-

ity setting is performed to determine the “reliability” of a received CQI. EX1005,

[0028]. Further, Puig-Oses teaches that a repetition factor of a CQI channel config-

uration can be adjusted EX1006, [0014] (“The repetition factors can be carried over

the related signaling message...”). EX1003, ¶113

      A POSITA would have sought to implement Rudolf’s method for determining

whether to dynamically adjust a CQI channel configuration, specifically to adjust

the repetition factor of the CQI channel configuration, as suggested by Puig-Oses,

in order to improve the reliability by which the CQI is transmitted (e.g., under poor

link conditions). EX1003, ¶114.

      Second, Rudolf already proposes dynamic adjustments of the CQI channel

configuration to achieve “a higher target UL SIR” that would provide more reliable

CQIs. EX1005, [0012], [0015]. While Rudolf’s suggestion to increase the uplink

power transmission represents one measure the system can take to improve reliabil-

ity, Puig-Oses recognized that adjustment of the repetition factor also would have

been predictable to improve reliability under certain operating conditions. EX1003,

¶115. A POSITA would have sought to apply Puig-Oses technique in the resulting



                                         40
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 49 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



combination to further Rudolf’s objective of increasing reliability of received CQIs.

Id.

X.    [GROUND 2A] – Obviousness Based On Chen In View Of Rudolf
      (Claims 1, 3, 5, 7-8, 15, 17-18)

      As explained in detail below, the teachings of Chen in view of Rudolf provide

all elements of claims 1, 3, 5, 7-8, 15, and 17-18, and would have rendered each of

these claims obvious before September 30, 2004. EX1003, ¶32.

      Element [1.P]

      To the extent the preamble is a limitation, Chen discloses the recited

“method.” EX1003, ¶117; see also id., ¶¶38-40 (Chen overview). See, e.g.,

EX1004, Abstract (“[t]echniques to adjust the setpoint of a power control loop in a

wireless communication system”), [0088], FIG. 7.

      Element [1.1]

      The teachings of Chen and Rudolf would have provided this claim element.

EX1003, ¶¶118-128. For example, Chen discloses techniques for generating “one

or more (typically ‘soft’ or multi-bit) metrics” (quality metrics) that “provide infor-

mation indicative of a link condition.” EX1004, [0010]. See also id., [0088], FIG.

7 (714).




                                          41
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 50 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1




EX1004, FIG. 7 (annotated).

      Chen discloses metrics that are “related to the results of the decoding” of re-

ceived frame(s) (decoding process). Id., [0040]. Example metrics include metrics

“for any forward error correcting code (FEC) such as a convolutional code, a Turbo

code, a block code, and others,” “a re-encoded symbol error rate (SER) and a re-

encoded power metric (for all decoders), a ‘modified’ Yamamoto metric (for a con-

volutional decoder), minimum or average (log) likelihood ratio (LLR) among bits in

the decoded frame and number of iterations before declaring a decoded frame (for a

                                        42
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 51 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



Turbo decoder), and possibly others.” Id., [0011], [0042], [0065]-[0066], [0076]-

[0077]. Chen further discloses that its metrics (quality metrics) can be generated in

the context of various wireless communications systems, such as “cdma2000 and

W-CDMA systems.” Id., [0013]. Further, Chen teaches that its quality metrics can

be generated by a base station based on data received from a remote terminal over a

reverse link. Id., [0013], [0034], [0120]; EX1003, ¶¶119-122.

      To the extent Chen does not expressly describe generating quality metrics for

a received CQI, Rudolf confirms this would have been predictable long before the

filing date of the ’199 patent (September 30, 2004). EX1003, ¶123. Rudolf discloses

“[a] method for improving the reliability of a received message representing quality

of a transmission channel in a wireless communication system,” for example a wire-

less communications system that implements “HSDPA” (e.g., a “W-CDMA” sys-

tem). EX1005, [0007], [0016]. Rudolf’s method includes generating metrics regard-

ing a decoded CQI message (e.g., “at least two different values representative of the

decoded CQI message”) (quality metrics) to determine “[t]he reliability of the CQI

message.” Id., [0017]. EX1003, ¶123.

      It would have been obvious to implement Chen’s technique for generating

quality metrics with respect to received data generally, to determine the quality of a




                                         43
        Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 52 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



received CQI specifically, as suggested by Rudolf. EX1003, ¶124. Such a modifi-

cation would have entailed generating Chen’s “one or more (typically ‘soft’ or multi-

bit) metrics” (quality metrics), which “are related to the results of the decoding” of

a received frame of data, specifically for a received CQI. Id. A number of reasons

would have prompted a POSITA to combine the teachings of Chen and Rudolf in

this manner. Id.

        First, Chen already recognized the benefit of generating metrics (quality met-

rics) for received data, such as to “provide information indicative of a link condi-

tion.” EX1004, Abstract; EX1003, ¶125. Generating metrics for a specific type of

received data (e.g., a received CQI, as taught by Rudolf) would have been a predict-

able extension of Chen’s techniques to achieve these added benefits. EX1003, ¶125.

        Second, Rudolf describes benefits of determining the “reliability” of a CQIs,

specifically, because it permits the system to take action to improve system perfor-

mance. EX1005, [0011]. For example, based on quality metrics for CQI reports,

the system may discard “[e]rroneously received CQIs,” increasee “data throughput,”

avoid a “high level of interference,” and improv[e] “efficiency.” EX1005, [0011].

A POSITA would have sought to generate Chen’s metrics specifically for a received

CQI to realize one or more of these benefits expressly taught by Rudolf. EX1003,

¶126.



                                          44
        Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 53 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



        Third, Chen discloses techniques in a CDMA system for “adjust[ing] the set-

point of a power control loop.” EX1004, [0005], [0009]. Rudolf similarly discloses

techniques for adjusting an “UL transmitting power setting,” but specifically to im-

prove the reliability of a CQI channel. EX1005, [0016]. A POSITA would have

sought to implement Chen’s techniques for generating quality metrics in the context

of received CQIs as taught by Rudolf to dynamically adjust CQI channel configura-

tion settings such as the UL transmission power in order to attain/maintain a mini-

mum level of quality for received CQIs. EX1003, ¶127.

        Fourth, a POSITA would have sought to implement the combination because

doing so would have involved the mere application of a known technique (e.g., Ru-

dolf’s suggestion for monitoring the reliability of CQIs) to a known system (Chen)

that was ripe for improvement, and the combination would have yielded no more

than predictable results. EX1003, ¶128; KSR, 550 U.S. at 417. Indeed, Chen and

Rudolf similarly describe techniques for monitoring quality of uplink transmissions

using soft quality metrics, and the systems disclosed in both references apply the

metrics for similar purposes (e.g., determining a confidence in or a reliability of re-

ceived data). EX1003, ¶128. Considering these similarities, a POSITA would have

expected a high likelihood of success in implementing the combination. EX1003,

¶128.



                                          45
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 54 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



      Element [1.2]

      Chen discloses that “[v]arious metrics may be used to monitor the quality of

the communication channel (i.e., the link condition).” EX1004, [0048]. For exam-

ple, Chen discloses generating “one or more (typically ‘soft’ or multi-bit) metrics”

(soft decision quality metrics), such as a “modified Yamamoto metric,” a “minimum

or average (log) likelihood ratio (LLR),” and data regarding “frame status.”

EX1004, [0010]-[0011], [0065]-[0066], [0074]-[0076]; supra Element [1.1];

EX1003, ¶¶129-132.

      Chen discloses generating quality metrics for a single frame of received data

(short-term soft decision quality metrics). See, e.g., EX1004, [0042] (“The setpoint

can be adjusted for each frame period.”), [0072] (“in the decoded frame”).

      Further, Chen discloses generating quality metrics over multiple frames

(long-term soft decision quality metrics). Id., [0042] (“metrics may also be accu-

mulated for N received frames”), Claim 1 (“obtaining one or more metrics … for the

one or more received frames”) (emphasis added).

      As discussed above (Element [1.1]), a POSITA would have found it obvious

to implement Chen’s technique for generating metrics with respect to received data

generally, to determine the quality of a received CQI specifically, as suggested by




                                        46
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 55 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1



Rudolf. These metrics would include metrics associated with a single frame of re-

ceived data (short-term soft decision quality metrics), such as a received CQI, and

metrics associated with multiple frames of the received data (long-term soft decision

quality metrics). EX1003, ¶132.

      Element [1.3]

      As discussed above (Element [1.2]), Chen discloses generating “one or more

(typically ‘soft’ or multi-bit) metrics” for multiple frames of received data (long-

term soft decision quality metrics). EX1004, [0010]. Moreover, Chen discloses

that “frame status and metrics” (frame based quality metrics) can be “accumulated

for N received frames and used to adjust the setpoint every Nth frame period, where

N can be any integer greater than one.” Id., [0042]. Chen’s long-term soft decision

quality metrics are thus generated by filtering “frame status and metrics” (frame

based quality metrics) over a plurality of frames. For example, the accumulation of

metrics over a defined number of frames (N) amounts to a filtering operation that

selects “frame status and metrics” for the N frames of a particular time interval, to

the exclusion of “frame status and metrics” for frames of other time intervals.

EX1003, ¶133.

      Element [1.4]

      As discussed above (Element [1.1]), Chen’s system generates “one or more



                                         47
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 56 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



(typically ‘soft’ or multi-bit) metrics” (quality metrics), such as a “modified Yama-

moto metric” and “minimum or average (log) likelihood ration (LLR).” EX1004,

[0010]-[0011], [0040], [0042], [0065]-[0066]. Chen also uses metrics to determine

an amount of setpoint adjustment (e.g., the “setpoint step size”), and the process for

determining the setpoint adjustment involves comparing at least one of the quality

metrics to a quality setting. See, e.g., id., [0088], FIG. 7 (718); EX1003, ¶¶134-139.

      For example, Claims 1,2 and 10-12 of Chen describe how set point adjustment

“is based at least in part on the one or more metrics,” and the “step size is determined

based at least in part on the confidence in the decoding result as indicated by the one

or more metrics.” Ex-1004, Claims 1, 2, 10-12. These claims show that Chen com-

pares at least one of the quality metrics from a frame decoding process to a quality

setting such as a confidence setting that indicates whether the metrics reflect strong

or weak confidence in the decoded results. Id., EX1003, ¶135.

      Elsewhere, Chen explains that “frame status, metrics, and power surplus/def-

icit, or a combination thereof” can be used to determine the setpoint step size.

EX1004, [0088], FIG. 7. Thus, one or more quality metrics, either alone or with

other factors, are processed to determine an amount of setpoint adjustment necessary

to attain a target Eb/Nt, target frame error rate (FER), or both by comparing the met-

ric(s) to a quality setting that indicates whether and by how much the setpoint should



                                          48
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 57 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



be adjusted to achieve the target Eb/Nt. Ex-1004, [0089], [0092]-[0094], [0097],

[0101], FIG. 4 (424); see also id., [0006], [0036], [0039], [0044]-[0045], [0084]-

[0087]; EX1003, ¶136.

      Figures 8A-8B and paragraphs [0093]-[0096] of Chen describe techniques for

determining a scaling factor for the setpoint adjustment based on an amount of power

surplus/deficit. EX1003, ¶137. Moreover, Chen (paragraph [0089]) teaches that

“[t]he metrics are typically correlated with the power surplus,” and thus it would

have been obvious to a POSITA to configure the system to determine a scaling factor

from the metrics in addition to or rather than the power surplus/deficit shown in

Figures 8A-8B (e.g., to simplify the system and avoid need to explicitly compute the

power surplus/deficit). EX1003, ¶137. This predictable variation of Chen’s system

also would have determined an amount of setpoint adjustment by comparing the

metric values to a corresponding quality setting to determine the scaling factor for

those metric values. Id.

      Furthermore, Chen describes in paragraphs [0098]-[0100] and Figures 9A-9B

techniques for determine setpoint adjustments based on power surplus/deficit and

decoding/quality metrics. EX-1004, [0098]-[0100], FIGS. 9A-9B. The setpoint step

size here is determined by comparing the metric value to a quality setting to deter-

mine whether and by how much the setpoint should be adjusted. Id.; EX1003, ¶138.



                                        49
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 58 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



      Further, a POSITA would have been familiar with simple methods of com-

paring metrics to quality settings, such as Rudolf’s method of comparing quality

metrics to threshold values. See, e.g., EX1005, [0030], [0034], FIGS. 1-2; EX1003,

¶139. A POSITA seeking conventional options to simplify an implementation of

Chen’s system would have been prompted to compare Chen’s metrics to threshold

settings, as disclosed in Rudolf, to determine whether to adjust a setpoint of a control

loop and/or the extent to which the setpoint is adjusted. EX1003, ¶139.

      Element [1.5]

      Chen discloses “adjusting the setpoint” of a power control loop based on “the

status of [a] decoded frame (i.e., whether the frame is erased or correctly decoded)”

and “[o]ne or more (typically soft) metrics for the decoded frames” (quality metrics).

EX1004, [0088], FIG. 7 (718-720); EX1003, ¶140. “[I]f a frame is decoded cor-

rectly, the received signal quality from the remote terminal is likely to be higher than

necessary” and “[t]he setpoint may then be reduced slightly[] …” EX1004, [0040].

“If a frame is decoded in error, the received signal quality at the remote terminal is

likely to be lower than necessary” and “[t]he setpoint may then be increased[] …”

Id. “[I]f the remote terminal detects that no frame was transmitted, the setpoint is

not adjusted, unless other metrics are available …” Id.; see also id., [0089]-[0092],

[0096]-[0102], Abstract, FIG. 4, 8A-8B, 9A-9B. “Any combination of metrics …



                                          50
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 59 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



may be used to monitor the link condition and adjust the setpoint.” Id., [0096]. As

described above (Element [1.4]), Chen’s setpoint adjustments are further based on

the comparison of one or more of the quality metrics to quality settings such as pre-

determined metric values for different setpoint surpluses/deficits and link conditions

(e.g., predetermined values specified in a setpoint step size plot). Id.; EX1003,

¶¶140-141. Therefore, Chen discloses determining whether to dynamically adjust a

setpoint (channel configuration) based on the comparison of at least one of the

quality metrics to a quality setting. EX1003, ¶141.

      To the extent Chen does not expressly disclose determining whether to adjust

a “CQI” channel configuration based on the comparison, this feature would have

been obvious based on the teachings of Chen in view of Rudolf. EX1003, ¶142. As

described in detail above (Element [1.1]), it would have been predictable to imple-

ment Chen’s technique for generating quality metrics with respect to received data

generally, to determine the quality of a received CQI specifically, as suggested by

Rudolf. Supra, Element [1.1]. Further as discussed in the analysis of Element [1.1],

multiple reasons would have prompted a POSITA to apply Chen’s techniques in the

context of CQI as suggested by Rudolf. EX1003, ¶142. In the resulting Chen-Ru-

dolf combination, the system would predictably determine quality metrics for CQIs

transmitted from a mobile device based on Chen’s techniques, and would then use



                                         51
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 60 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



these metrics to determine setpoint adjustments as disclosed in Chen for channel(s)

carrying the CQI report (as suggested in Rudolf). Id. The system based on Chen in

view of Rudolf would thus determine whether to dynamically adjust a CQI channel

configuration (e.g., a reverse link outer loop power control setting) based on the

comparison. EX1003, ¶142; infra, EX1004, [0013], [0034], [0117], [0120].

      A POSITA would have found it obvious to modify Chen in this manner ac-

cording to Rudolf’s suggestions for the same reasons articulated above in Element

[1.1]. Supra, Element [1.1]; EX1003, ¶¶118-128, 143. For example, the modifica-

tion would have been a natural extension of Chen's techniques for determining

how/whether to adjust channel setpoints to the context of a channel that carries CQI

reports as disclosed in Rudolf. Id. Additionally, by determining whether to adjust

a CQI channel configuration (e.g., the setpoint for outer loop control), the system

would achieve benefits expressly taught in Rudolf including the ability to maintain

a target quality level for received CQI frames. EX1005, [0012]-[0015], [0047]-

[0048]; EX1003, ¶143. In this way, a POSITA would have appreciated that the re-

liability of CQI reporting can be increased, the number of incorrectly decoded CQI

frames can be reduced, and excess transmission resources and power can be dimin-

ished when not necessary to achieve a target quality level. EX1003, ¶143.




                                        52
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 61 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



      Element [3]

      As discussed above (Element [1.5]), a POSITA would have sought to imple-

ment Chen’s technique for determining whether to adjust the setpoint of a power

control loop generally (dynamically adjusting a channel configuration), to adjust

uplink transmission power settings used to transmit a CQI specifically (a CQI chan-

nel configuration), as suggested by Rudolf. EX1003, ¶¶144-146.

      Chen discloses that a power control loop can include an “outer loop” for con-

trolling transmissions from a remote terminal to a base station (reverse link outer

loop). EX1004, [0013], [0034], [0117], [0120]. Chen discloses that a setpoint (con-

trol setting) for the remote terminal can be adjusted using this outer loop. Id.

      As discussed above (Elements [1.2], [1.4]), Chen discloses generating metrics

for a single frame of received data (short-term soft decision quality metrics).

EX1004, [0042], [0072], [0096]; EX1003, ¶¶129-32, ¶134-39, 146. Chen also dis-

closes comparing at least some of these metrics (short-term soft decision quality

metrics) to predefined values/distributions (quality setting) corresponding to a spec-

ified setpoint surplus/deficit to determine a setpoint adjustment (e.g., for the reverse

link outer loop). EX1004, [0040], [0089]-[0092], [0096]-[0102], Abstract, FIG. 4,

8A-8B, 9A-9B; EX1003, ¶146; supra, Elements [1.2], [1.4].




                                          53
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 62 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



      Element [5]

      As discussed above (Element [1.2]), Chen’s system generates “one or more

(typically ‘soft’ or multi-bit) metrics,” which can be computed for individual frames

(short-term quality metrics).” EX1004, [0010]-[0011], [0042], [0072], [0096].

Chen’s metrics can be generated by accumulating information such as “[t]he mini-

mum or average LLR” (quality information) from a decoding process over the bits

of a frame of data. Id., [0076] (“[t]he minimum or average LLR among the bits in

the decoded frame ... may be used as a metric”). Id., [0076]; see also [0065]-[0066]

(generating modified Yamamoto based on “path metrics” computed over frame).

EX1003, ¶147. Further, as discussed above (Element [1.1]), a POSITA would have

found it obvious to implement Chen’s technique for generating metrics with respect

to received data generally (e.g. a frame of received data), to determine the quality of

a received CQI (CQI frame) specifically, as suggested by Rudolf. EX1003, ¶147.

The resulting Chen-Rudolf system would accumulate a plurality of quality infor-

mation from the decoding process (as taught by Chen) over a CQI frame (as taught

by Rudolf). EX1003, ¶147; supra, Element [1.1].

      Element [7]

      Chen discloses that the method can be performed at a base station in wireless

communications system (e.g., to adjust the setpoints of a reverse link transmission).



                                          54
       Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 63 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



EX1004, [0013], [0034], [0120]; see also id., [0004], [0024]-[0027], FIGS. 1-2 (base

station); EX1003, ¶148.

       Element [8]

       As discussed above (Element [1.5]), a POSITA would have found it obvious

to implement Chen’s technique for determining whether to adjust the setpoint of a

power control loop generally (adjust a channel configuration), to adjust uplink

transmission power settings for a CQI channel specifically, as suggested by Rudolf.

EX1003, ¶¶149-150. Chen also discloses setpoint adjustments for “reverse link

power control.” EX1004, [0120]; see also [0013], [0034], FIG. 7; supra, Element

[7].

       A POSITA would have understood that adjusting reverse link power would

entail transmitting from the base station to a wireless unit control signals indicating

the adjustment. EX1003, ¶150. To the extent this transmission is not expressly

disclosed in Chen, Rudolf confirms that the base station in similar CDMA systems

can “signal the WTRU to adjust the UL transmission power” of reverse link CQI

channels (transmitting an adjustment for the CQI channel configuration to a wire-

less unit). EX1005, [0030]; see also id, [0012], [0047]. It would have been obvious

to configure Chen’s system to transmit an adjustment for UL transmission power to

a wireless unit according to Rudolf’s suggestion both because it would have enabled



                                          55
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 64 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



the desired reverse link power adjustment, and because wireless transmissions was

the ordinary method of exchanging control signals between the base station and

wireless unit in a CDMA system. EX1003, ¶150.

      Element [15.P]
      Supra, Element [1.P]. EX1004, claim 1. EX1003, ¶151.

      Element [15.1]
      As discussed in detail above (Element [1.1]), Chen generates “one or more

(typically ‘soft’ or multi-bit) metrics” (quality soft decision metrics) that “provide

information indicative of a link condition.” EX1004, [0010]. See also id., [0088],

FIG. 7 (714); EX1003, ¶¶152-153. Chen’s metrics include both short-term and long-

term quality soft decision metrics. EX1004, [0010]-[0011], [0042], [0065]-[0066],

[0074]-[0076], Claim 1; supra, Element [1.2].

      Further, Chen discloses that its metrics “relate[] to the results of the decoding”

of received frame(s) (decoding process). EX1004, [0040], [0042], FIG. 7; see also

id., [0011], [0065]-[0066], [0076]-[0077]; EX1003, ¶153; supra, Element [1.1]. To

the extent Chen does not expressly describe the full breadth of Element [15.1], Ru-

dolf demonstrates that generating quality soft decision metrics associated with a

quality of a received CQI was known before the filing date of the ’199 patent (Sep-

tember 30, 2004). EX1004, [0028]-[0036], [0040], FIGS. 1-3. It would have been



                                          56
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 65 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



obvious to modify Chen in view of Rudolf to generate metrics in a decoding process

associated with a quality of a received CQI for the reasons described above. Supra,

Element [1.1]; EX1003, ¶153.

      Element [15.2]
      As discussed above (Elements [1.1], [15.1]), Chen discloses generating “one

or more (typically ‘soft’ or multi-bit) metrics” (quality soft decision metrics), such

as a “modified Yamamoto metric,” a “minimum or average (log) likelihood ratio

(LLR),” and data regarding “frame status.” EX1004, [0010]-[0011], [0065]-[0066],

[0074]-[0076]. EX1003, ¶¶118-128, 152-155. Further, Chen discloses that certain

quality soft decision metrics (e.g., a minimum or average LLR) include information

indicative of whether “a frame is received in error” (erasure metrics) indicating that

they should be erased. Id., [0040] (“For each received frame, a determination is made

whether the frame was decoded ... in error (erased) ...”). EX1003, ¶154. By com-

puting over a frame, these quality metrics are generated using erasure metric accu-

mulated over a frame. Id.

      Moreover, Chen discloses that at least some of the quality metrics (e.g., a min-

imum or average LLR) can be calculated by accumulating information indicative of

a number of bits in the frame received in error (erasure metrics). EX1004, [0076]

(“[t]he minimum or average LLR among the bits in the decoded frame ... may be



                                         57
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 66 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



used as a metric.”). EX1003, ¶155. These techniques provide an independent basis

by which Chen generates soft decision metrics using erasure metrics accumulated

over a frame. Id.

      Element [15.3]
      As discussed above (Element [1.4]), Chen and Rudolf disclose comparing at

least one quality soft decision metric to a threshold quality setting. The threshold

quality settings include, for example, predefined metric value(s) in a setpoint step

size plot, threshold confidences, or simple thresholds as disclosed in Rudolf at steps

114/214 and 124/222. EX1004, [0040], [0089]-[0092], [0096]-[0102], Abstract,

FIG. 4, 8A-8B, 9A-9B; EX1005, [0028]-[0036], FIGS. 1-3; EX1003, ¶156; supra,

Elements [1.2], [1.4].

      Element [15.4]

      As discussed above (Elements [1.5], [3]), Chen and Rudolf disclose determin-

ing whether to dynamically adjust a reverse link outer loop power control setting

based on the comparison between soft decision quality metrics to a threshold quality

setting. EX1004, [0013], [0034], [0088], [0117], [0120], FIG. 7 (718-720); EX1005,

[0002], [0012], [0028], [0033]; [0048]; EX1003, ¶157; supra, Elements [1.5], [3],

[15.3].

      Element [17]

      Chen and Rudolf discloses transmitting an adjustment to a wireless unit if the

                                         58
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 67 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1



determination is to dynamically the reverse link outer loop power control setting.

EX1004, [0120] (“reverse link power control”); EX1005, [0012], [0030], [0047];

EX1003, ¶158; supra, Elements [8], [15.4].

      Element [18]
      Chen discloses generating “one or more (typically ‘soft’ or multi-bit) metrics”

(EX1004, [0010]) for multiple frames of received data (long-term soft decision

quality metrics) by “accumulat[ing] ... [metrics] for N received frames ..., where N

can be any integer greater than one” (accumulating a plurality of quality metrics

over a period of more than one frames). Id., [0042]; EX1003, ¶159.

XI.   [GROUND 2B] – Obviousness Based On Chen In View Of Rudolf And
      Zhou (Claims 2, 6, 16)

      Element [2]
      As discussed above (Element [1.5]), Chen and Rudolf teach determining

whether to dynamically adjust a CQI channel configuration based on a comparison

between at least one quality metric to a quality setting. EX1003, ¶¶140-143. Fur-

ther, as discussed above (Element [1.2]), Chen describes that at least one of these

quality metrics can be generated for multiple frames of received data (long-term soft

decision quality metrics). EX1003, ¶¶129-132, 140-143; supra, Elements [1.2],

[1.5]. To the extent Chen and Rudolf do not expressly disclose the recited determi-

nation whether to dynamically adjust a R-CQICH mode setting of a full mode or a


                                         59
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 68 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



differential mode, as discussed above in Section IX (Element [2]), Zhou demon-

strates that dynamically adjusting such a setting in a system similar to Chen-Rudolf’s

(e.g., a CDMA2000 system) would have been a predictable option before the ’199

patent, and it would have been obvious in the context of a system based on Chen-

Rudolf to dynamically adjust the full mode or differential mode setting of the reverse

CQI channel by comparison of the long-term soft decision quality metrics as dis-

cussed above (Element [2], Section IX). EX1003, ¶¶160-168; EX1010, 1:7-23,

4:19-24, 16:1-17:8, 19:1-31, FIG. 7.

      Element [6]
      As discussed above (Element [15.2]), Chen-Rudolf teaches generating metrics

for a received CQI, including information indicative of whether “a frame is received

in error,” and thus should be erased (generating erasures). EX1004, [0076]; supra,

Element [15.2]. Chen teaches that the metrics “relate[] to the results of [] decoding”

a received frame. EX1004, [0040], FIG. 7 (712-714). EX1003, ¶169. The output

of the decoding process aligns with a CQI differential bit decision metric as de-

scribed in the ’199 patent. Cf. EX1001, 10:60-61 (“the demodulated signal [output

by demodulation/CQI symbol recovery unit] serves as the differential bit decision

metric”); EX1003, ¶169.

      Alternatively, to the extent that Chen-Rudolf does not expressly describe a



                                         60
       Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 69 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



CQI differential bit decision metric specifically, as discussed above in Section IX

(Element [6]), Zhou demonstrates that generating such a metric in a system similar

to Chen-Rudolf’s (e.g., a CDMA2000 system) was well-known before the filing date

of the ’199 patent (September 30, 2004). EX1003, ¶170; supra, Section IX, Element

[6].

       To the extent Chen-Rudolf does not expressly describe generating erasures

for differential reports specifically, as discussed above in Section IX (Element [6]),

Zhou demonstrates that generating “differential reports” in a system similar to Chen-

Rudolf’s (e.g., a CDMA2000 system) was well-known before the filing date of the

‘199 patent (September 30, 2004). EX1003, ¶171; supra, Section IX, Element [6].

Element [16]

       For the reasons explained in detail above (Element [2]), the resulting Chen-

Rudolf-Zhou system would have predictably provided for dynamically adjusting a

mode setting that comprises a full mode or a differential mode setting. EX1003,

¶¶172-173.

XII. [GROUND 2C] – Obviousness Based On Chen In View Of Rudolf And
     Puig-Oses (Claims 4, 12)

       Element [4]

       As discussed above (Element [1.5]), the Chen-Rudolf system would predict-

able determine whether to dynamically adjust a CQI channel configuration based on


                                         61
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 70 of 86

                                                      IPR of U.S. Patent No. 9,084,199
                                                   Attorney Docket No. 35548-0127IP1



comparison between at least one quality metric to a quality setting. Supra, Element

[1.5]; EX1003, ¶¶140-143. Chen further describes accumulating at least one of the

quality metrics over multiple received frames (long-term soft decision quality met-

rics). Supra, Element [1.2]-[1.3]; EX1004, [0042]; EX1003, ¶¶175-178.

      To the extent Chen and Rudolf do not expressly disclose dynamically adjust-

ing a repetition factor of a CQI channel configuration specifically, as discussed

above in Section IX (Element [4]), Puig-Oses demonstrates that such features would

have been predictable in a system similar to Chen-Rudolf’s (e.g., a CDMA2000 sys-

tem) before the filing date of the ’199 patent (September 30, 2004). EX1003, ¶¶175-

178; supra, Section IX, Element [4].

XIII. DISCRETIONARY CONSIDERATIONS

      A.    The Petition’s New Prior Art and Errors Made During Prosecu-
            tion Warrant Institution—35 U.S.C. § 325(d)
      An objective analysis guided by the Becton factors under the Board’s two-part

Advanced Bionics framework distinguishes this Petition from others where the

Board has denied institution pursuant to 35 U.S.C. § 325(d). See Advanced Bionics,

LLC v. MED-EL Elektromedizinische Geräte GmbH, IPR2019-01469, Paper 6

(PTAB Feb. 13, 2020) (precedential); Becton, Dickinson & Co. v. B. Braun Mel-

sungen AG, IPR2017-01586, Paper 8 (PTAB Dec. 15, 2017) (precedential as to Sec-

tion III.C.5, first paragraph). As discussed below, the prior art combinations of


                                        62
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 71 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1



Grounds 1A-2C are new, and the Examiner made material errors during prosecution

that led to allowance of the ’199 patent’s overly broad Challenged Claims.

             1.    Part 1 (Becton Factors [a], [b], [d])
                   Grounds 1(A)-2(C) Present New References and Arguments

      Rudolf, while applied against the Challenged Claims during prosecution, is

presented in a new light in Grounds 1(A)-2(C).

      For context, the Examiner asserted Rudolf for the first time in an Office Ac-

tion mailed February 2, 2011, in an obviousness rejection based on Duan (EX1009)

in view of Rudolf. EX1002, 123-136. The Examiner narrowly tailored reliance on

Rudolf to its teaching of generating quality metrics “from a decoding process” (El-

ements [1.1], [15.1]). Id., 127. The Examiner explained that Duan already taught

short-term and long-term soft decision quality metrics associated with a quality of a

received CQI—but turned to Rudolf to show that Duan’s metrics could be generated

“from a decoding process.” Id., 126-127. The scope of the Examiner’s reliance on

Rudolf never expanded through a subsequent office action or appeal. Id., 95-105,

45-56.

      This Petition applies materially different prior art and arguments from those

the Examiner considered during prosecution. Grounds 1(A)-1(C) start with Rudolf

as a primary reference, based on the recognition that Rudolf provides teachings rel-




                                         63
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 72 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



evant to all limitations of independent claims 1 and 15—not just the “decoding pro-

cess” as the Examiner narrowly cited. Rudolf’s techniques for monitoring the relia-

bility of a CQI channel is also substantially different from Duan’s techniques for

“manag[ing] variable data rate communication channels,” and thus Rudolf is neither

cumulative nor redundant. EX1009, Abstract. The file history indicates that the

Examiner also had not considered the pertinent teachings of Chen, or the predictable

application of Chen’s teachings to modify Rudolf so as to generate “soft” counters

as described in Grounds 1(A)-1(C). Supra, Section VII (Element [1.2]).

      This Petition’s reliance on Rudolf in in Grounds 2(A)-2(C) is also materially

different from the Examiner’s use of Rudolf during prosecution. For instance,

Grounds 2(A)-2(C) demonstrate reasons a POSITA would have found it obvious to

modify Chen’s techniques for adjusting channel configuration generally to a CQI

channel specifically, based on Rudolf. In contrast, the Examiner’s rejection was

premised on Duan’s CQI and Rudolf’s “decoding” process. Id., 126-127. Very little

overlap thus exists between the prior art and arguments cited in this Petition.

             2.    Part 2: (Becton Factors [c], [e])
                   Examination Errors Material to Patentability

      The Examiner appears to have committed at least two critical errors that led

to allowance of the Challenged Claims.




                                         64
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 73 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



      First, the file history contains no indication that the Examiner recognized Ru-

dolf’s relevance beyond the narrowly cited disclosure regarding generation of qual-

ity metrics from a “decoding process” for a CQI. Supra, Section IV.B. By any

measure, the Examiner’s reliance on Rudolf was exceedingly limited. Beyond citing

Rudolf for the “decoding process” limitation, neither the Examiner, the applicant,

nor the Board substantively addressed Rudolf through two office actions and an ap-

peal. E.g., EX1002, 24-126. The primary dispute instead related to Duan’s applica-

bility to Claim 1’s “filtering” of frame-based quality metrics. Id.

      Second, the Examiner appears to have erred in immediately allowing the ap-

plication following reversal of the Duan-Rudolf rejection on appeal. Id., 7-14, 24-

32. The Board’s decision on appeal narrowly focused on the “pivotal issue” of

whether Duan provided “filtering” of frame-based quality metrics over multiple

frames. Id., 27-28. The Board determined that the Examiner’s reliance on Duan for

this specific feature was in error—but it did not consider Rudolf’s applicability to

other claim limitations in the manner of Grounds 1(A)-2(C) in this Petition. There

is no indication in the file history that the Examiner reconsidered Rudolf following

the appeal. The Examiner’s reasons for allowance (EX1002, 12) referred generally

to the Board’s decision, but provided no specific additional reasons for allowing the

claims over Rudolf or other prior art. It is also unclear why the Examiner did not



                                         65
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 74 of 86

                                                        IPR of U.S. Patent No. 9,084,199
                                                     Attorney Docket No. 35548-0127IP1



cite Chen, let alone consider its teachings in combination with Rudolf.

      For each of these reasons, the ’199 patent is ripe for review.

      B.     Fintiv Factors Weigh in Favor of Institution—35 U.S.C. § 314(a)

      In Apple Inc. v. Fintiv, Inc., the Board enumerated six factors that provide a

“holistic view” as to “whether efficiency, fairness, and the merits support the exer-

cise of authority to deny institution in view of an earlier trial date in [a] parallel

proceeding.” IPR2020-00019, Paper 11 at 2-3 (PTAB “precedential” Mar. 20, 2020)

(“Fintiv I”). Guided by precedent, Petitioner took affirmative steps to promote the

Board’s efficiency and fairness goals.

      Relevant Facts—On June 17, 2020, Patent Owner filed twelve separate in-

fringement actions against Petitioner involving twelve unrelated patents asserted

against dozens of unrelated products. See EX1100. These twelve lawsuits are con-

currently pending in the Western District of Texas (“the Court”) before the Honora-

ble Judge Alan D. Albright. Id. The action involving the ’199 patent was assigned

Case No. 6:20-cv-00205 (“the Related Litigation”). The remaining eleven lawsuits

are identified by different cases numbers and are not formally consolidated.

      Patent Owner served its preliminary infringement contentions on October 9,

2020. See EX1101, 8, 14. Petitioner’s preliminary invalidity contentions are due

December 7, 2020. Id. On November 30, 2020, Petitioner stipulated in the Related



                                         66
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 75 of 86

                                                          IPR of U.S. Patent No. 9,084,199
                                                       Attorney Docket No. 35548-0127IP1



Litigation that, if inter partes review is instituted on Grounds 1(A)-2(C) in this pro-

ceeding, Petitioner will not pursue in the Related Litigation the same Grounds 1(A)-

2(C) from this IPR, nor any other possible prior art printed publication grounds

based on any reference from these IPR Grounds. See EX1102.

      The Court set a Markman hearing for April 15, 2021, and the parties are sched-

uled to exchange terms for construction on December 21, 2020. See EX1103;

EX1101, 9, 15. Per the Court’s default order, fact discovery will formally open on

April 19, 2021, one business day after the Markman hearing. See EX1104, 9.

      For purposes of planning earlier dates throughout discovery, etc., the Court

set a placeholder trial date for all twelve cases on the same day—April 11, 2022—

but promptly informed the parties that “the Court does not intend of trying all 12

patents in one trial.” EX1105, 1. In other words, a jury trial is scheduled for April

11, 2022, but neither the Court nor any party knows which one of the twelve asserted

patents will be the subject of the trial on that date. This placeholder trial date was

set for all twelve cases “due to logistics and to provide flexibility” up through the

Markman stage, but there is significant uncertainty as to whether the ’199 patent will

be the subject of a jury trial starting on April 11, 2022 or a much later jury trial. Id.

      The parties were also informed that the Court “currently has no intention of




                                           67
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 76 of 86

                                                          IPR of U.S. Patent No. 9,084,199
                                                       Attorney Docket No. 35548-0127IP1



consolidating” the twelve lawsuits for a jury trial. EX1106, 1. In this communica-

tion, the Court acknowledged the possibility that a subset of “certain patents” among

the twelve patents “may” be consolidated. Id. But again, even in those circum-

stances, there is significant uncertainty as to whether the ’199 patent will be grouped

in that possible subset of “certain patents” and whether that subset will be the subject

of a jury trial starting on April 11, 2022 or a much later trial date. Id.

      Given the filing date of this Petition, the Board’s Institution Decision and Fi-

nal Written Decision will likely issue in early June of 2021 and 2022, respectively.

      Factor 1 (Stay)—No party in the Related Litigation has requested a stay at

this time. Petitioner currently plans to seek a motion to stay after the Board’s deci-

sion to institute IPR here because, in Judge Albright’s court, a motion filed earlier

would be premature. Again, the facts at play here are unique. There are twelve

distinct lawsuits (asserting twelve unrelated patents) all unrealistically scheduled for

trial on the same date. In such unique circumstances, it is unclear how Judge Al-

bright would rule on a motion to stay for the particular lawsuit involving the ’199

patent, especially after IPR is instituted against the ’199 patent. This cloud of un-

certainty means Factor 1 is neutral.

      Factor 2 (Trial Date)—While the Court set April 11, 2022 as a placeholder

date for trial, it is far from certain whether the ’199 patent will be part of that trial



                                           68
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 77 of 86

                                                          IPR of U.S. Patent No. 9,084,199
                                                       Attorney Docket No. 35548-0127IP1



because “the Court does not intend of trying all 12 patents in one trial.” EX1105, 1.

The parties were already informed that the Court currently has no intention of con-

solidating any of the twelve separate actions, and it is simply not possible to conduct

twelve trials all starting on April 11, 2022. Id.; EX1106, 1. While the Court “may”

consolidate a subset of “certain patents” among the twelve, there is significant un-

certainty as to whether the ’199 patent will be part of that subset and whether that

subset will be the subject of a jury trial starting on April 11, 2022. EX1106, 1. The

only certainty at this time is that a significant number of the 12 patents will not be

part of the April 11, 2022 trial. EX1105, 1. And the only plausible solution is to

spread the trial dates out over a period of time, which will almost certainly result in

later trial dates in multiple cases. Presently, there is no hint as to how the scheduling

shuffle will play out.

      The Fintiv panel noted that the Board “generally take[s] courts’ trial schedules

at face value absent some strong evidence to the contrary.” Apple Inc. v. Fintiv, Inc.,

IPR2020-00019, Paper 15, 13 (PTAB, “informative,” May 13, 2020) (“Fintiv II”).

For the reasons detailed above, such “strong evidence” exists on this record. Due to

Patent Owner’s litigation tactics, neither the Court nor any party knows which one

of the twelve asserted patents will be the subject of the trial starting on April 11,

2022. There is, in effect, no certain date for a jury trial that specifically addresses



                                           69
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 78 of 86

                                                           IPR of U.S. Patent No. 9,084,199
                                                        Attorney Docket No. 35548-0127IP1



the ’199 patent.

      The “informative” guidance in Sand Revolution aligns with the facts of this

case. Sand Revolution II, LLC v. Continental Intermodal Group, IPR2019-01393,

Paper 24, 8-10 (PTAB “Informative” June 16, 2020). Even if the ’199 patent was

selected as the particular patent for a jury trial on April 11, 2022 (mere speculation

at this time), the narrow gap in time between the Court’s placeholder trial date (April

11, 2022) and the Board’s projected Final Written Decision (June of 2022) is just

two months. The panel in Sand Revolution, also facing meaningful questions of

uncertainty about the trial date, weighed Factor 2 “marginally” against denial with

a three-month time gap. Id. The Sand Revolution guidance demonstrates the proper

result when the district court’s “evolving schedule” makes it “unclear” when the trial

would be held. Id. A similar lack of clarity exists in this case but for a slightly

different reason—the placeholder trial date is plainly overbooked several times over,

and there is significant uncertainty as to whether the ’199 patent will be addressed

in the April 11, 2022 jury trials or one of the inevitable later jury trials.

      Similarly, the Board’s analysis in Google LLC, et al. v. Parus Holdings, Inc.

is compelling. See IPR2020-00846, Paper 9 at 12-14 (PTAB Oct. 21, 2020). There,

the district court reserved a broad range of “predicted” trial dates but declined to

specify further. Id. (noting a trial date range of July 12-30, 2021, and further noting



                                           70
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 79 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



the court’s statement that it was “not going to pick a date right now”). With “only

three months” between the range of trial dates and a final written decision, the Board

deemed Factor 2 “neutral” based on “substantial uncertainty in the Texas court’s

‘Predicted Jury Selection/Trial’ date.” Id.

      The two-month time gap presently at issue is narrower than Sand Revolution

and the trial date uncertainty is comparable to Google v. Parus. The well-reasoned

analysis by the Board in those two cases weighed Factor 2 either against denial or

neutral, respectively. A similar outcome is appropriate here.

      Factor 3 (Investment)—The Related Litigation is currently in its infancy.

Petitioner has yet to serve its preliminary invalidity contentions, and the parties have

yet to exchange proposed terms for construction. Petitioner acted promptly in re-

sponse to Patent Owner’s identification of asserted claims in preliminary infringe-

ment contentions, filing this Petition only about seven weeks after the asserted

claims were finally revealed for the twelve asserted patents. See EX1101, 8, 14.

      At the projected date of institution (June of 2021), the fact discovery period

will be just past the quarter-way mark, and expert reports still about five months out.

See EX1103 (Markman hearing set for April 15, 2021); EX1104, 9-10 (30-week fact

discovery period opens one business day after Markman). Beyond a Markman order,




                                          71
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 80 of 86

                                                           IPR of U.S. Patent No. 9,084,199
                                                        Attorney Docket No. 35548-0127IP1



which is not dispositive here because the Petition does not rise or fall with any spe-

cific construction, the Court will almost certainly have not issued any substantive

orders relevant to validity over the prior art.

      The facts here compare favorably to Fintiv. In that case, also co-pending with

litigation at the Western District of Texas, the petitioner filed five months after re-

ceiving preliminary infringement contentions—less than two months here. See Fin-

tiv II at 9. There, “[a]t the time of filing the Petition, the parties were in the midst of

preparations for the Markman hearing,” while here, the parties have not even ex-

changed terms. Id.

      The “informative” guidance in Sand Revolution is telling here too. By the

time of institution in this proceeding, the Related Litigation will be at a similar pos-

ture where “aside from the district court’s Markman Order, much of the district

court’s investment relates to ancillary matters untethered to the validity issue itself.”

Sand Revolution, IPR2019-01393, Paper 24 at 10-11. The parallels are also notable

because “fact discovery is still ongoing, expert reports are not yet due, and substan-

tive motion practice is yet to come.” Id. at 11 (internal citation omitted). Given the

alignment with Sand Revolution, Factor 3 should weigh “only marginally, if at all,

in favor of exercising discretion to deny.” Id. Alternatively, it is reasonable to char-

acterize this factor as firmly “neutral” given Petitioner’s even greater diligence in



                                            72
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 81 of 86

                                                          IPR of U.S. Patent No. 9,084,199
                                                       Attorney Docket No. 35548-0127IP1



preparing this Petition as compared to petitioner in the Fintiv decision.

      Factor 4 (Overlap)—Factor 4 strongly supports institution. Petitioner stipu-

lated in the Related Litigation that, if the IPR is instituted on Grounds 1(A)-2(C) in

this proceeding, Petitioner will not pursue in the Related Litigation the same

Grounds 1(A)-2(C) from this IPR nor any other possible prior art printed publica-

tion grounds based on any reference from Grounds 1(A)-2(C). EX1102. Peti-

tioner’s contingent stipulation removes the possibility of the Board deciding prior

art issues that overlap with invalidity grounds in an earlier jury trial (if any). Criti-

cally, this stipulation is significantly broader than what the Board favorably consid-

ered in the informative Sand Revolution case. See IPR2019-01393, Paper 24 at 11-

12.

      Factor 5 (Parties)—Because the parties here and at the District Court are the

same, Factor 5 favors denial if trial precedes the Board’s Final Written Decision and

favors institution if the opposite is true (due to the 35 U.S.C. 315(e)(2) estoppel pro-

vision). Google, IPR2020-00846, Paper 9 at 20-21 (“[W]e decline to speculate as to

whether we are likely to address the challenged patent before the Texas court. Thus,

[Factor 5] is neutral.”). Neither circumstance can be confirmed in this case without

improper speculation because the actual date of a jury trial involving the ’199 patent

is uncertain. For the reasons detailed above, the District Court has only established



                                           73
         Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 82 of 86

                                                           IPR of U.S. Patent No. 9,084,199
                                                        Attorney Docket No. 35548-0127IP1



a placeholder date for an entire set of twelve patent lawsuits, along with an explana-

tion to the parties that “the Court does not intend of trying all 12 patents in one trial.”

EX1105, 1. Under these unique circumstances, Factor 5 is neutral.

         Factor 6 (Merits and Other Circumstances)—The merits of this Petition

are particularly strong. Section VII-XII above presents grounds based on two dif-

ferent primary references (Rudolf and Chen) against the Challenged Claims. As

discussed, the prior art and arguments at issue here are materially different from

those considered by the Examiner during prosecution. The strength of the merits

alone is enough to outweigh any inefficiencies born of parallel litigation. See Fintiv

at 15.

         And there are additional circumstances that also favor institution, such as the

effect on “the economy [and] the integrity of the patent system.” Consolidated Trial

Practice Guide (“CTPG”), p.56 (quoting 35 U.S.C. § 316(b)). Relevant to the for-

mer, Patent Owner, an entity specializing in patent licensing and negotiation, is as-

serting the ’199 patent’s overbroad claims against Petitioner’s network equipment

that implements one of the most well-known and widely-adopted standard protocols

for wireless communications—LTE. See EX1008, 4-16. Fully vetting a sixteen-

year-old patent (filed 2004) only now alleged to cover use of a pre-existing standard

that the public has come to rely on would be beneficial to the economy.



                                            74
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 83 of 86

                                                         IPR of U.S. Patent No. 9,084,199
                                                      Attorney Docket No. 35548-0127IP1



       The integrity of the patent system equally weighs in favor of institution. The

obviousness analyses in this Petition show that the ’199 patent’s Challenged Claims

are too broad, and the dubious prosecution record does not adequately explain why

the Examiner issued a Notice of Allowance in the first place (see supra Section

XIII.A). AIA trials were intended to “improve patent quality and limit unnecessary

and counterproductive litigation costs.” CTPG, p.56 (quoting H.R. Rep. No. 112–

98, pt. 1, at 40 (2011)). This case provides an opportunity to fulfill those objectives.

The quality of the ’199 patent would undoubtedly be improved by cancelling the

unpatentable claims presently under challenge. And such a result could avert future

litigation (and licensing) costs caused by Patent Owner’s continued assertion efforts.

       For all these reasons, Factor 6 and the Fintiv Factors as a whole strongly favor

institution.




                                          75
     Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 84 of 86

                                                     IPR of U.S. Patent No. 9,084,199
                                                  Attorney Docket No. 35548-0127IP1



XV. CONCLUSION

      Petitioner requests that IPR be instituted on Grounds 1(A)-2(C), and submits

that all Challenged Claims should be found unpatentable.



                                            Respectfully submitted,

Dated: 11/30/2020                            /Nicholas W. Stephens/
                                            Nicholas Stephens, Reg. No. 74,320
(Control No. IPR2021-00227)                 Attorney for Petitioner




                                       76
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 85 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1



                   CERTIFICATION UNDER 37 CFR §42.24

      Under the provisions of 37 CFR §42.24(d), the undersigned hereby certifies

that the word count for the foregoing Petition for inter partes review totals 13,827

words, which is less than the 14,000 allowed under 37 CFR §42.24.


                                       Respectfully submitted,

Dated:       11/30/2020                 /Nicholas W. Stephens/
                                       Nicholas Stephens, Reg. No. 74,320
                                       Attorney for Petitioner




                                         77
      Case 6:20-cv-00541-ADA Document 44-7 Filed 02/05/21 Page 86 of 86

                                                       IPR of U.S. Patent No. 9,084,199
                                                    Attorney Docket No. 35548-0127IP1




                         CERTIFICATE OF SERVICE

      Pursuant to 37 C.F.R. §§42.6(e)(4)(i) et seq. and 42.105, the undersigned

certifies that on November 30, 2020, a true and correct copy of the foregoing PE-

TITION FOR INTER PARTES REVIEW OF U.S. PATENT NO. 9,084,199, and

all supporting exhibits were provided via Express Mail, cost prepaid, to the Patent

Owner by serving the correspondence address of record as follows:


                               Michael Fletcher
                         FLETCHER YODER (LUCENT)
                               PO Box 692289
                              Houston, TX 77069


                                                    /Jessica K. Detko/
                                             Jessica K. Detko
                                             Fish & Richardson P.C.
                                             60 South Sixth Street, Suite 3200
                                             Minneapolis, MN 55402
                                             (612) 337-2516
